 
Exhibit 10


Stock Purchase Agreement
Between
iTech Medical, Inc.and Revox Ventures, Ltd.
and First Amendement


STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
March 19 2010 by and between iTech Medical, Inc., a Delaware corporation (the
“Company”), and Revox Ventures Ltd. (the “Purchaser”), with reference to the
following facts:


A.           The Company seeks to raise additional capital through the sale of
common stock and warrants (the “Offering”).
B.           The Purchaser desires to participate in the Offering.
C.           On the terms and subject to the conditions of this Agreement, the
Company desires to issue and sell to the Purchaser, and the Purchaser desires to
purchase from the Company, securities in the Offering.


NOW, THEREFORE, with reference to the foregoing facts, and in consideration of
the mutual covenants and agreements hereinafter set forth, the parties to this
Agreement agree as follows:


Agreement to Purchase and Sell.
 
 Phase I
 
 The Company hereby agrees to issue and sell to the Purchaser, and the Purchaser
hereby agrees to purchase from the Company, the following (“Phase I”):


 On the date of execution of this Agreement, for a purchase price equal to the
sum of the purchase prices set forth in the Monthly Purchase Schedule for each
calendar month commencing February 2010 through the calendar month in which this
Agreement is dated: (a) a number of shares of Common Stock equal to the sum of
such monthly purchase amounts divided by US$0.30 and (b) a number of Class F-1
Warrants equal to the number of shares purchased pursuant to subsection (a); and


 On the first day of each calendar month commencing after the date of this
Agreement through January 2011, for a purchase price equal to the monthly
purchase amount for each such month on the Monthly Purchase Schedule: (a) a
number of shares of Common Stock equal to such monthly purchase amount divided
by the then applicable Phase I-A Price (if the purchase is in Phase I-A) or the
then applicable Phase I-B Price (if the purchase is in Phase I-B); and (b) a
number of Class F-1 Warrants (for issuances in Phase I-A) or Class F-2 Warrants
(for issuances in Phase I-B) equal to the number of shares purchased pursuant to
subsection (a).
 
 Additional Phase I Warrants.  Provided that the Purchaser has timely delivered
the purchase price for each monthly purchase in Phase I (with two exceptions of
no more than eight business days each), upon the last purchase under Phase I,
the Company shall issue to the Purchaser 1,000,000 Class F-3 Warrants and
1,000,000 Class F-4 Warrants.  If any monthly purchase amount during Phase I is
not received within three business days of the date the monthly purchase amount
is due, the Company agrees to notify the Purchaser in writing that the monthly
purchase amount has not been received.
 
 Phase II
 
 Provided that the Purchaser has timely delivered the purchase price for each
monthly purchase in Phase I (with two exceptions of no more than eight business
days each), the Purchaser may elect to participate in the second phase of the
purchase program (“Phase II”) by delivering the Phase II Election Notice,
substantially in the form attached as Exhibit B to this Agreement, to the
Company during the Phase II Election Period.  The Company agrees to notify the
Purchaser of the first day of the Phase II Election Period no later than 10 days
following the commencement of the Phase II Election Period.

 
 

--------------------------------------------------------------------------------

 

 If the Purchaser properly elects to participate in Phase II, the Company shall
issue and sell to the Purchaser, and the Purchaser shall purchase from the
Company, on the first day of each calendar month for the period commencing with
the first day of the calendar month immediately following the last day of the
Phase II Election Period, for a purchase price equal to the monthly purchase
amount for such month on the Monthly Purchase Schedule: (a) a number of shares
of Common Stock equal to such monthly purchase amount divided by US$0.50 and (b)
a number of Class G-1 Warrants equal to the number of shares purchased pursuant
to subsection (a).
 
 Additional Phase II Warrants.  Provided that the Purchaser has timely delivered
the purchase price for each monthly purchase in Phase II (with one exception of
no more than eight business days), upon the last purchase under Phase II, the
Company shall issue to the Purchaser 1,000,000 Class G-2 Warrants and 1,000,000
Class G-3 Warrants.
 
 Adjustment to Numbers of Shares and Warrants.  If the Company shall effect any
stock split, reverse stock split or stock dividend of the Common Stock prior to
the completion of Phase II, appropriate adjustment shall be made in the number
of shares and warrants issued thereafter in Phase I and Phase II and the
respective purchase and exercise prices of such shares and warrants.
 
 Adjustments re Certain Future Issuances.
 
 If during the Phase I-A Period, the Company issues Common Stock for cash for
financing purposes, other than in an Excluded Offering, at a price per share
(the “Phase I-A New Price”) less than the then applicable Phase I-A Price, and
on the date of such issuance the Purchaser is in compliance with all of its
purchase obligations under this Agreement:
 
 the Company shall issue to the Purchaser a number of shares of Common Stock
equal to: (i) the number of shares of Common Stock which the Company would have
issued to the Purchaser in Phase I-A prior to that date had the per-share price
been the Phase I-A New Price, less (ii) the number of shares actually issued to
the Purchaser prior to such date in Phase I-A;
 
 the Phase I-A New Price shall become the then applicable Phase I-A Price;
 
 the exercise price of each of the Class F-1, Class F-2, Class F-3 and Class F-4
Warrants shall be reduced by the percentage by which the Phase I-A New Price is
less than the then applicable Phase I-A Price; and
 the sales price of the Common Stock to be issued in Phase I-B and Phase II, and
the exercise prices of the Warrants to be issued in Phase I-B and Phase II,
shall be reduced by the percentage by which the Phase I-A New Price is less than
the then applicable Phase I-A Price.


By example, if during Phase I-A the Company has issued to the Purchaser 100,000
shares at US$0.30 per share for US$30,000, and then the Company issues during
Phase I-A shares at US$0.20 per share other than in an Excluded Offering, the
Company would issue an additional 50,000 shares to the Purchaser
(US$30,000/US$0.20 = 150,000 shares, less 100,000 shares).  In addition, the
exercise price of the Class F-1 Warrants shall be reduced by 33 1/3% (US$0.30-
US$0.20/US$0.30), or from US$0.40 per share to US$0.27 per share), and the sales
prices of the Common Stock to be issued in Phase I-B and Phase II and the
exercise prices of the Warrants to be issued in Phase I-B and Phase II shall be
adjusted correspondingly.
 
 If during the Phase I-B Period, the Company issues Common Stock for cash for
financing purposes, other than in an Excluded Offering, at a price per share
(the “Phase I-B New Price”) less than the then applicable Phase I-B Price, and
on the date of such issuance the Purchaser is in compliance with all of its
purchase obligations under this Agreement:
 
 the Company shall issue to the Purchaser a number of shares of Common Stock
equal to: (i) the number of shares of Common Stock which the Company would have
issued to the Purchaser in Phase I-B prior to that date had the per-share price
been the Phase I-B New Price, less (ii) the number of shares actually issued to
the Purchaser prior to such date in Phase I-B;

 
 

--------------------------------------------------------------------------------

 

 the Phase I-B New Price shall become the then applicable Phase I-B Price;
 
 the exercise price of each of the Class F-2, Class F-3 and Class F-4 Warrants
shall be reduced by the percentage by which the Phase I-B New Price is less than
the then applicable Phase I-B Price; and
 
 the sales price of the Common Stock to be issued in Phase II, and the exercise
prices of the Warrants to be issued in Phase II, shall be reduced by the
percentage by which the Phase I-B New Price is less than the then applicable
Phase I-B Price.
 If during the Phase II Election Period or Phase II, the Company issues Common
Stock for cash for financing purposes, other than in an Excluded Offering, at a
price per share (the “Phase II New Price”) less than the then applicable Phase
II Price, and during the Phase II Election Period the Purchaser has properly
elected to participate in Phase II, and the Purchaser is in compliance with all
of its purchase obligations under this Agreement:
 
 the Company shall issue to the Purchaser a number of shares of Common Stock
equal to: (i) the number of shares of Common Stock which the Company would have
issued to the Purchaser in Phase II prior to that date had the per-share price
been the Phase II New Price, less (ii) the number of shares actually issued to
the Purchaser prior to such date in Phase II;
 
 the Phase II New Price shall become the then applicable Phase II Price; and
 the exercise price of the each of the Class G-1, Class G-2 and Class G-3
Warrants shall be reduced by the percentage by which the Phase II New Price is
less than the then applicable Phase II Price.


 
 Termination of Failure to Purchase.  If the Purchaser fails to purchase the
Securities on any purchase date as provided in this Section 1, and the Purchaser
does not cure such breach by the close of the Company’s business on the eighth
business day following written notice thereof from the Company to the Purchaser,
the Company may terminate its obligation to issue additional Securities to the
Purchaser by written notice to the Purchaser.  Upon such termination by the
Company, the Company shall have no further obligation to the Purchaser under
Section 1 or Section 4 of this Agreement.  However, such termination shall not
relieve the Purchaser from liability for such breach occurring prior to such
termination.


 
 Rounding.  All adjustments to the purchase price of the shares and exercise
prices of the Warrants shall be rounded to the nearest whole cent (with one–half
cent being rounded down).
 
 Wire Transfer Failures.  The Purchaser shall not be deemed late for the payment
for the purchase of the Securities on any due date if the Purchaser can
demonstrate to the reasonable satisfaction of the Company that: (a) no later
than one banking day prior to such date, the Purchaser issued to its bank
irrevocable wire transfer instructions to wire, on such due date, the full
payment for such Securities in immediately available funds in the proper
currency for payment, and (b) the Purchaser had sufficient available
unrestricted funds to make such payment from such bank on the due
date.  Notwithstanding the foregoing, in no event shall the Company be obligated
to issue any Securities unless and until the Company receives the payment for
such Securities in accordance with this Agreement.


 
Representations of the Company.  The Company represents and warrants to the
Purchaser as follows:
 
 Corporate Power.  The Company has been duly incorporated and is validly
existing and in good standing in the State of Delaware, and has all requisite
legal and corporate power and authority to conduct its business as currently
being conducted and to enter into, carry out and perform its obligations under
the terms of this Agreement.

 
 

--------------------------------------------------------------------------------

 

 Authorization.  This Agreement has been duly authorized on behalf of the
Company by all necessary corporate action, has been duly executed and delivered
by the Company, and constitutes a valid, legal and binding obligation of the
Company, enforceable against the Company in accordance with its terms.  All
shares of Common Stock issued pursuant to this Agreement, including shares
issued upon exercise of the Warrants, will be duly authorized, validly issued,
fully paid and nonassessable.


 
 SEC Filings.  The Company’s Annual Report on Form 10-K for the year ended
December 31, 2008, its Proxy Statement for its 2009 Annual Meeting of
Shareholders, and its Quarterly Reports on Form 10-Q since January 1, 2009
(collectively, the “SEC Filings”) complied in all material respects with the
requirements of the Exchange Act, and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Filings, and none of the SEC
Filings, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading.  The
financial statements included in the SEC Filings were prepared in all material
respects in accordance with generally accepted accounting principles,
consistently applied during the periods involved (except (a) as may be otherwise
indicated in such financial statements or the notes thereto, or (b) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements) and fairly present in all material
respects the financial position of the Company as of the dates thereof and the
results of its operations and cash flows for the periods then ended (subject, in
the case of the unaudited statements, to normal year-end adjustments).
 
 Capitalization.  The authorized capital stock of the Company consists of (a)
100,000,000 shares of Common Stock, of which, as of March 3, 2010 , (i) not more
than 29,191,732 shares were issued and outstanding, (ii) 3,953,600 shares were
reserved for issuance under the Company’s stock plans, and (iii) 14,365,464
shares were reserved for issuance upon exercise of outstanding warrants; and
(iv) 241,343 shares were reserved for issuance upon exercise of convertible
debt; and (b) 10,000,000 shares of Preferred Stock, of which no shares were
outstanding.


 No Conflict.  The execution, delivery and performance of and compliance with
this Agreement and the issuance of the Securities will not result in any
violation of, or conflict with, or constitute a default under, the Certificate
of Incorporation or Bylaws of the Company, and will not result in any violation
of, or conflict with, or constitute a default under, any agreements to which the
Company is a party or by which it is bound, or any statute, rule or regulation,
or any decree of any court or governmental agency or body having jurisdiction
over the Company, except for such violations, conflicts, or defaults which would
not individually or in the aggregate, have a material adverse effect on the
business, assets, properties, financial condition or results of operations of
the Company.


Representations of the Purchaser.  The Purchaser represents that one or both of
3.1 and 3.2 below are true and correct [initial each that is correct]:


Section 3.1 is correct:  _______
Section 3.2 is correct:  _______
 Regulation S Representations
 
 The Purchaser understands and acknowledges that (a) the Securities have not
been registered under the Securities Act, and are being sold in reliance upon an
exemption from registration afforded by Regulation S; (b) pursuant to the
requirements of Regulation S, the Securities may not be transferred, sold or
otherwise exchanged unless in compliance with the provisions of Regulation S
and/or pursuant to registration under the Securities Act, or pursuant to an
available exemption hereunder; and (c) the Company is under no obligation to
register the Securities under the Securities Act, or to take any action to make
any exemption from any such registration provisions available.
 
 The Purchaser is not a “U.S. Person” (as such term is defined in Regulation S)
and is not acquiring the Securities for the account of any U.S. Person; if the
Purchaser is an entity, no director, executive officer, partner or manager of
the Purchaser is a national or citizen of the United States;

 
 

--------------------------------------------------------------------------------

 

 If an entity, the Purchaser was not formed specifically for the purpose of
acquiring the Securities purchased pursuant to this Agreement.
 
 The Purchaser is purchasing the Securities for its own account and risk and not
for the account or benefit of a U.S. Person and no other person has any interest
in or participation in the Securities or any right, option, security interest,
pledge or other interest in or to the Securities.  The Purchaser understands,
acknowledges and agrees that it must bear the economic risk of its investment in
the Securities for an indefinite period of time and that prior to any such offer
or sale, the Company may require, as a condition to effecting a transfer of the
Securities, an opinion of counsel, acceptable to the Company, as to the
registration or exemption therefrom under the Securities Act;
 
 The Purchaser will, after the expiration of the Restricted Period, as set forth
under Regulation S Rule 903(b)(3)(iii)(A), offer, sell, pledge or otherwise
transfer the Securities only in accordance with Regulation S, or pursuant to an
available exemption under the Securities Act.  The transactions contemplated by
this Agreement have neither been pre-arranged with a purchaser who is in the
United States or who is a U.S. Person, nor are they part of a plan or scheme to
evade the registration provisions of the United States federal securities laws.
 
 The offer leading to the sale evidenced hereby was made in an “offshore
transaction.”  For purposes of Regulation S, the Purchaser understands that an
“offshore transaction” as defined under Regulation S is any offer or sale not
made to a person in the United States and either (A) at the time the buy order
is originated, the purchaser is outside the United States, or the seller or any
person acting on his behalf reasonably believes that the purchaser is outside
the United States; or (B) for purposes of (1) Rule 903 of Regulation S, the
transaction is executed in, or on or through a physical trading floor of an
established foreign exchange that is located outside the United States, or (2)
Rule 904 of Regulation S, the transaction is executed in, on or through the
facilities of a designated offshore securities market, and neither the seller
nor any person acting on its behalf knows that the transaction has been
prearranged with a buyer in the U.S.
 
 Neither the Purchaser nor any Person acting on the Purchaser’s behalf, has made
or is aware of any “directed selling efforts” in the United States, which is
defined in Regulation S to be any activity undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for any of the Shares.
 
 The Purchaser understands that the Company is the seller of the Securities, and
that, for purpose of Regulation S, a “distributor” is any underwriter, dealer or
other person who participates, pursuant to a contractual arrangement, in the
distribution of securities offered or sold in reliance on Regulation S and that
an “affiliate” is any partner, officer, director or any person directly or
indirectly controlling, controlled by or under common control with any person in
question.  The Purchaser agrees that it will not, during the Restricted Period
set forth under Rule 903 (b)(iii)(A), act as a distributor, either directly or
through any affiliate, nor shall it sell, transfer, hypothecate or otherwise
convey the Securities other than to a non-U.S. Person.
 
 Regulation D
 
 The Purchaser understands and acknowledges that (a) the Securities being
offered and sold to it hereunder are being offered and sold without registration
under the Securities Act in a private placement that is exempt from the
registration provisions of the Securities Act under Section 4(2) of the
Securities Act and Regulation D; (b) the Purchaser is an “accredited investor”
within the meaning of Regulation D under the Securities Act and (c) the
availability of such exemption depends in part on, and that the Company will
rely upon the accuracy and truthfulness of, the foregoing representations and
the Purchaser hereby consents to such reliance.
 
 The Purchaser is acquiring the Securities for its own account for investment
purposes only and not with a view to or for distributing or reselling such
Securities, or any part thereof or interest therein, without prejudice, however,
to Purchaser’s right, subject to the provisions of this Agreement, at all times
to sell or otherwise dispose of all or any part of such Securities in compliance
with applicable United States securities laws.

 
 

--------------------------------------------------------------------------------

 

 The Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of an investment in the
Securities, and has so evaluated the merits and risks of such investment; the
Purchaser understands that an investment in the Securities involves a “high
degree” of risk; among other things, the Purchaser has reviewed the “Risk
Factors” applicable to an investment in the Company as set forth in the
Company’s Annual Report on Form 10-K for the year ended December 31, 2008;
 
 The Purchaser is able to bear the economic risk of an investment in the
Securities and, at the present time, is able to afford a complete loss of such
investment.
 
 The Purchaser acknowledges that it has been afforded (a) the opportunity to ask
such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
Securities and the merits and risks of investing in the Securities; (b) access
to information about the Company and the Company’s financial condition, results
of operations, business, properties, management and prospects sufficient to
enable it to evaluate its investment in the Securities; and (c) the opportunity
to obtain such additional information which the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment and to verify the accuracy
and completeness of the information that it has received about the Company.
 
 The Purchaser acknowledges that the Securities will bear a legend or legends in
substantially the following form:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN OFFERED AND SOLD IN AN
“OFFSHORE TRANSACTION” IN RELIANCE UPON REGULATION S AS PROMULGATED BY THE
SECURITIES AND EXCHANGE COMMISSION.  ACCORDINGLY, THE SECURITIES REPRESENTED BY
THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) AND MAY NOT BE TRANSFERRED OTHER THAN IN ACCORDANCE WITH
REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, THE
AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE COMPANY.
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”) AND MAY NOT BE TRANSFERRED
OTHER THAN PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, THE AVAILABILITY
OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE COMPANY.


Right of First Refusal.
 
 The Company agrees that it shall not issue Equity Securities during the Right
of First Refusal Period unless it first offers (the “Offer”) to issue and sell
such Equity Securities (“Offered Securities”) to the Purchaser in accordance
with this Section 4, provided, however, that the Company shall have no
obligation to make such offer: (a) if the Purchaser is in breach or default in
any of its purchase obligations under this Agreement at the date the Company
offers such Equity Securities to a third party; or (b) in connection with the
issuance of Equity Securities in an Exempt Offering or an Excluded Offering.
 
 Each Offer shall: (a) be in writing; (b) shall remain open for 20 days from the
date of transmittal; (c) shall state its exact termination date; (d) shall state
the price and all of the material terms and conditions of the proposed issuance
and sale of the Offered Securities; and (e) shall make reference to this Section
4.  The Purchaser may accept the Offer only by delivery of written notice of
acceptance to the Company prior to the termination date of the Offer.  The
notice of acceptance shall set forth the number of Offered Securities the
Purchaser agrees to purchase.  If there is more than one type of Offered
Security in the Offer, the Purchaser must purchase all such types of Offered
Securities (e.g., if the Offer is of units consisting of Common Stock and
warrants, the Purchaser must agree to purchase units, not just Common Stock or
warrants).

 
 

--------------------------------------------------------------------------------

 

 If the Purchaser does not accept the Offer, the Company shall be free for a
period of 90 days after the termination of the Offer Period to issue and sell
the Offered Securities (or portion not purchased by the Purchaser) at the same
or higher price and upon the other material terms and conditions specified in
such Offer.
 
 If during the Right of First Refusal Period the Company proposes to issue
Equity Securities for cash in a public offering registered with the SEC under
the Securities Act or with the securities regulatory authority of another
jurisdiction (the “Subject Public Offering”), the Company shall first offer (the
“PO Offer”) to issue and sell up to 50% of such Equity Securities (the “PO
Securities”) to the Purchaser.  Each such PO Offer shall: (a) be in writing; (b)
remain open for 20 days from the date of transmittal; (c) state its exact
termination date; (d) state the anticipated price of the Equity Securities in
the public offering; and (e) make reference to this Section 4.5.  The Purchaser
may accept the PO Offer only by delivery of written notice of acceptance to the
Company prior to the termination date of the Offer.  The notice of acceptance
shall set forth the number of PO Securities the Purchaser agrees to purchase,
which may not exceed 50% of the total number of PO Securities to be offered in
the public offering.  Notwithstanding the foregoing, the Company shall have no
obligation to offer the PO Securities to the Purchaser if on the date the
Company enters into a letter of intent with an underwriter relating to the
public offering, or on the date the Board of Directors of the Company authorizes
the officers of the Company to proceed with or prepare for a public offering,
the Purchaser is in breach of any of its purchase obligations under this
Agreement.  If during the Right of First Refusal Period the Company subsequently
issues and sells Equity Securities for cash the Subject Public Offering at a
price per Equity Security lower than the price at which the Purchaser purchased
such Equity Securities, the Company shall issue to Purchaser a number of Equity
Securities equal to: (i) the number of Equity Securities which the Company would
have issued to the Purchaser in connection with such PO Offer the per-Equity
Security price been the public offering price in the Subject Public Offering,
less (ii) the number of Equity Securities actually issued to the Purchaser in
connection with the PO Offer.
 
 If during the Right of First Refusal Period the Company issues Equity
Securities for cash to a Person (the “Strategic Investor”) who in connection
with such issuance has entered or will enter into a joint venture, partnership,
licensing, distribution or similar strategic agreement with the Company, the
Company shall offer (the “SP Offer”) to issue and sell an equal amount of such
Equity Securities (the “SP Securities”) to the Purchaser on the same terms and
conditions as the Company issued and sold such Equity Securities to Strategic
Investor (excluding the terms and conditions relating to the joint venture,
partnership, licensing, distribution or similar strategic agreement).  Each such
SP Offer shall: (a) be in writing; (b) remain open for 20 days from the date of
transmittal; (c) state its exact termination date; (d) state the price and all
of the material terms and conditions of the proposed issuance and sale of the SP
Securities; and (e) make reference to this Section 4.6.  The Purchaser may
accept the SP Offer only by delivery of written notice of acceptance to the
Company prior to the termination date of the Offer.  The notice of acceptance
shall set forth the number of PO Securities the Purchaser agrees to
purchase.  Notwithstanding the foregoing, the Company shall have no obligation
to offer the SP Securities to the Purchaser if on the date the Company issues
the Equity Securities to the Strategic Investor, the Purchaser is in breach of
any of its purchase obligations under this Agreement.
 
 In connection with any issuance of Equity Securities to Purchaser under this
Section 4, Purchaser must be willing to make the representations and agreements
under Section 3 of this Agreement and such representations must be true and
correct.  The Company shall not be obligated to register the issuance and sale
of any Equity Securities to Purchaser under this Section 4 under the Securities
Act or a similar of any other jurisdiction, and the Company shall not be
obligated to issue such Equity Securities if, despite the good faith efforts of
the Company, there is no exemption from such registration available for such
issuance.
 
 The closing of the purchase and sale of the Offered Securities, PO Securities
or SP Securities under this Section 4 shall take place at the principal offices
of the Company on a business day selected by the Company.  At the Closing, the
Purchaser shall pay for the Offered Securities, PO Securities or SP Securities
by certified or cashier’s check or by wire transfer of immediately available
funds.


Definitions.  For purposes of this Agreement, the following capitalized terms
shall have the meanings set forth below:

 
 

--------------------------------------------------------------------------------

 

“Class F-1 Warrants” shall mean Warrants with an initial exercise price of
US$0.40 per share and an expiration date of June 30, 2013.
“Class F-2 Warrants” shall mean Warrants with an initial exercise price of
US$0.60 per share and an expiration date of June 30, 2013.
“Class F-3 Warrants” shall mean Warrants with an initial exercise price of
US$0.75 per share and an expiration date of December 31, 2013.
“Class F-4 Warrants” shall mean Warrants with an initial exercise price of
US$0.80 per share and an expiration date of December 31, 2013.
“Class G-1 Warrants” shall mean Warrants with an initial exercise price of
US$0.60 per share and an expiration date of August 30, 2014.
“Class G-2 Warrants” shall mean Warrants with an initial exercise price of
US$0.75 per share and an expiration date of August 30, 2014.
“Class G-3 Warrants” shall mean Warrants with an initial exercise price of
US$0.80 per share and an expiration date of August 30, 2014.
“Common Stock” shall mean the common stock, par value US$.0001 per share, of the
Company.
“Equity Securities” shall mean, with respect to the Company, capital stock of
the Company or warrants and to purchase capital stock of the Company, and
securities convertible into capital stock of the Company other than options
provided by the Company’s stock option plan
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time (or any successor statute in effect from time to time).
“Excluded Offering” shall mean: (i) the issuance of Common Stock pursuant to
options, warrants or convertible securities outstanding on the date of this
Agreement; and (ii) the sale of Common Stock upon the exercise of options or
warrants issued after the date of this Agreement principally for compensatory
purposes.
“Exempt Offering” shall mean the issuance of Equity Securities by the Company:
(i) for compensatory purposes (e.g., to officers, directors, employees or
consultants providing services to the Company); (ii) for consideration other
than cash or notes; (iii) provided that the Company has complied with its
obligations under Section 4.4 of this Agreement, in a public offering registered
with the SEC under the Securities Act or with the securities regulatory
authority of another jurisdiction; (iv) to a Person who in connection with such
issuance has entered or will enter into a joint venture, partnership, licensing,
distribution or similar strategic agreement with the Company; (v) as additional
consideration for a loan from a commercial bank or other institutional lender;
and (vi) in the Offering.
“Monthly Purchase Schedule” shall mean the schedule attached as Exhibit A to
this Agreement.
“Person” shall mean any individual, corporation, partnership, limited liability
company or other entity.
“Phase I” shall mean the purchases and sales occurring during 2010 and 2011, as
provided in the Monthly Purchase Schedule and Section 1.1 of this Agreement.
“Phase I-A” shall mean purchases and sales of Securities at a price initially
set at US$0.30 per share as set forth in the Monthly Purchase Schedule.
“Phase I-A Period” shall mean the period commencing on the date of this
Agreement and terminating September 1, 2010.
“Phase I-A Price” shall initially mean the per-share price at which the Company
issues Securities in Phase I, which shall initially be US$0.30 per share and
shall be adjusted down from time to time as contemplated in Section 1.5 and 1.6
of this Agreement.
“Phase II” shall mean the purchases and sales of Securities occurring during the
period contemplated as Phase II by the Monthly Purchase Schedule.
“Phase I-B” shall mean purchases and sales of Securities at a price initially
set at US$0.50 per share as set forth in the Monthly Purchase Schedule.
“Phase I-B Period” shall mean the period commencing September 2, 2010 and
terminating February 1, 2011.
“Phase I-B Price” shall initially mean the per-share price at which the Company
issues Securities in Phase I-B, which shall initially be US$0.50 per share and
shall be adjusted down from time to time as contemplated in Section 1.5 and 1.6
of this Agreement.
“Phase II Election Period” shall mean the period commencing upon the date the
Company files with the United States Food and Drug Administration its 510(k)
Application covering muscle pattern recognition and terminating at 5:00 P.M.
E.S.T. on the 60th day thereafter.

 
 

--------------------------------------------------------------------------------

 

“Phase II Price” shall initially mean the per-share price at which the Company
issues Securities in Phase II, which shall initially be US$0.50 per share and
shall be adjusted down from time to time as contemplated in Section 1.5 and 1.6
of this Agreement.
“Preferred Stock” shall mean the Preferred Stock of the Company.
“Regulation D” shall mean Regulation D promulgated by the SEC under the
Securities Act.
“Regulation S” shall mean Regulation Ss promulgated by the SEC under the
Securities Act.
“Right of First Refusal Period” shall mean the period commencing the date of
this Agreement and terminating on the earlier to occur of the last day of Phase
II and December 31, 2011.
“SEC” shall mean the United States Securities and Exchange Commission, or any
other federal agency at the time administering the Securities Act.
“Securities” shall mean the shares of Common Stock and Warrants issued by the
Company pursuant to this Agreement and the shares of Common Stock issued upon
exercise of the Warrants.
“Securities Act” shall mean the Securities Act of 1933, as amended, or any
successor federal statute, and the rules and regulations of the SEC thereunder.
“Warrants” shall means warrants to purchase Common Stock, which Warrants shall
be in the form attached as Exhibit C to this Agreement, appropriately completed
with the applicable class designation, exercise price and expiration date.
Miscellaneous
 
 Notices.  All notices, requests, demands and other communications
(collectively, “Notices”) given pursuant to this Agreement shall be in writing,
and shall be delivered by personal service, courier, facsimile transmission,
email transmission or by first class, registered or certified mail, postage
prepaid, addressed to the party at the address set forth on the signature page
of this Agreement.  Any Notice, other than a Notice sent by registered or
certified mail or facsimile transmission, shall be effective when received; a
Notice sent by registered or certified mail, postage prepaid return receipt
requested, shall be effective on the earlier of when received or the third day
following deposit in the United States mails (or on the seventh day if sent to
or from an address outside the United States); a Notice sent by facsimile
transmission shall be effective when transmitted so long as the transmitting
machine has provided electronic confirmation of such transmission.  Any party
may from time to time change its address for further Notices hereunder by giving
notice to the other party in the manner prescribed in this Section.
 
 Entire Agreement.  This Agreement contains the sole and entire agreement and
understanding of the parties with respect to the entire subject matter of this
Agreement, and any and all prior discussions, negotiations, commitments and
understandings, whether oral or otherwise, related to the subject matter of this
Agreement are hereby merged herein.
 
 Arbitration.  In the event of any controversy, breach or dispute arising out of
this Agreement, or relating to the interpretation of any term or provision of
this Agreement, the parties shall meet and endeavor to resolve in good faith any
such controversy or dispute.  If the parties are unable to resolve such
controversy or dispute within 30 days, then such controversy or dispute shall be
heard in the Netherlands by a single arbitrator who shall be appointed by and
conduct the arbitration in accordance with the rules of, the Netherlands
Arbitration Institute.  The arbitrator shall decide all issues of fact and law
and issue all legal and equitable relief appropriate under the
circumstances.  The arbitrator shall apply Dutch law.  Each party shall bear its
own costs including attorney’s fees which costs shall not be recoverable in the
arbitration unless the arbitrator decides otherwise.  The arbitrator’s decision
shall be final and binding.
 
 Successors.  This Agreement shall be binding upon and inure to the benefit of
the parties to this Agreement and their respective successors, heirs and
personal representatives.
 
 Assignment.  No party may assign this Agreement, and any attempted or purported
assignment or any delegation of any party’s duties or obligations arising under
this Agreement to any third party or entity shall be deemed to be null and void,
and shall constitute a material breach by such party of its duties and
obligations under this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

 Waiver and Amendment.  No provision of this Agreement may be waived unless in
writing signed by all the parties to this Agreement, and waiver of any one
provision of this Agreement shall not be deemed to be a waiver of any other
provision.  This Agreement may be amended only by a written agreement executed
by all of the parties to this Agreement.
 
 Governing Law.  This Agreement has been made and entered into in the country of
the Netherlands and shall be construed in accordance with the laws of the
Netherlands without giving effect to the principles of conflicts of law thereof.
 
 Captions.  The various captions of this Agreement are for reference only and
shall not be considered or referred to in resolving questions of interpretation
of this Agreement.
 
 Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “pdf” signature page were an original thereof.
 
 Currency Determination.  Currency amounts in this Agreement are in United
States dollars or Euros.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement as of the date first above written.
ITECH MEDICAL, INC.
1701117011 Beach Blvd., Suite 900
Huntington Beach, CA  92647


By:
Wayne D. Cockburn, Chief Executive Officer
Fax: (866) 253-4111
E-mail: Wayne.Cockburn@itechmedical.com


PURCHASER


Revox Ventures Ltd.


By:


Name:
Fax:



 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


Monthly Purchase Schedule


Month/
Year
 
 
Number
Of Shares
 
Price
Per
Share ($US)
Total Purchase Price (Euros)
 
 
Total Purchase ($US)
 
Price
Per
Share ($US)
Total Purchase Price (Euros)
 
Total Purchase ($US)
Feb-10
450,000
US$0.30
€ 89,951
US$135,000
 
-
-
Mar-10
383,332
US$0.30
€ 76,625
US$115,000
 
-
-
Apr-10
450,000
US$0.30
€ 89,951
US$135,000
 
-
-
May-10
616,666
US$0.30
€ 123,266
US$185,000
 
-
-
Jun-10
800,000
US$0.30
€ 159,912
US$240,000
 
-
-
Jul-10
866,666
US$0.30
€ 173,238
US$260,000
 
-
-
Aug-10
663,336
US$0.30
€ 86,619
US$130,000
US$0.50
€ 76,625
US$115,000
Sep-10
440,000
 
-
 
US$0.50
€ 146,586
US$220,000
Oct-10
350,000
 
-
 
US$0.50
€ 116,603
US$175,000
Nov-10
320,000
 
-
 
US$0.50
€ 106,608
US$160,000
Dec-10
320,000
 
-
 
US$0.50
€ 106,608
US$160,000
Jan-11
340,000
 
-
 
US$0.50
€ 113,271
US$170,000



Month*
Total Purchase Price (Euros)
 
 
Number
Of Shares
1
111,050 €
333,334
2
111,050 €
333,333
3
111,050 €
333,333
4
111,050 €
333,333
5
111,050 €
333,333
6
111,050 €
333,334



 
*Month 1 is the first day of the calendar month following the last day of the
Phase II Election Period.




 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


Form of Election Notice


iTech Medical, Inc.
17011 Beach Blvd.
Suite 900
Huntington Beach, CA   92647
U.S.A.


Gentlemen:


Reference is made to that certain Stock Purchase Agreement (the “Agreement”)
between iTech Medical, Inc. (the “Company”) and the undersigned pursuant to
which the undersigned agreed to purchase shares of Common Stock and Warrants of
the Company.  Capitalized terms used in this letter have the meanings ascribed
to them in the Agreement.
As contemplated by Section 1.3 of the Agreement, the undersigned hereby elects
to participate in Phase II.
 
Very truly yours,
 
Purchaser


Date:



 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


Form of Warrant


THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED,
HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN
EXEMPTION FROM REGISTRATION.
____________, 2010 ___________ Series __ Warrants


ITECH MEDICAL, INC.
SERIES __WARRANT CERTIFICATE
This certifies that for value received, _______________, or registered assigns
(“Holder”), is the holder of the number of Series______ Warrants (“Warrants”) of
iTech Medical, Inc., a Delaware corporation (the “Company”), set forth
above.  Each Warrant entitles Holder to purchase one share, subject to
adjustment pursuant to Section 0 hereof (each a “Warrant Share”), of common
stock, par value US$0.0001 per share (the “Common Stock”), of the Company at the
price of U.S. US$____ per share of Common Stock (as adjusted from time to time
pursuant to Section 0 hereof) (the “Exercise Price”).
. Expiration of Warrants.  The Warrants shall expire on _______________.
. Exercise of Warrants.


The Holder may exercise the Warrants only by delivery to the Company of:
 
 written notice of exercise (the “Exercise Notice”) in form and substance
identical to Exhibit “A” attached hereto; and
 
 payment of the Exercise Price of the Warrant Shares in cash or by check.


If less than all of the Warrants evidenced by this Certificate are exercised, a
new certificate evidencing the Warrants not so exercised will be issued to the
Holder.  Holder may only exercise these Warrants in integral multiples of 100
Warrants unless all Warrants evidenced by this Certificate are being exercised.
 
 Upon receipt of Exercise Notice and the Exercise Price, the Company shall
promptly issue in the name of and deliver to Holder a stock certificate or
certificates evidencing the Warrant Shares.
 
 Notwithstanding anything to the contrary contained herein, the Warrants may not
be exercised unless and until any then-applicable requirements of all state and
federal laws and regulatory agencies shall have been fully complied with to the
reasonable good faith satisfaction of the Company and its counsel and the
representations and warranties of Holder made in the Exercise Notice shall be
true and correct.
 
Adjustments upon Recapitalizations.
 
 In the event that the Company shall at any time hereafter (a) pay a dividend in
Common Stock or securities convertible into Common Stock; (b) subdivide or split
its outstanding Common Stock; or (c) combine its outstanding Common Stock into a
smaller number of shares; then the number of shares to be issued immediately
after the occurrence of any such event shall be adjusted so that the Holder
thereafter may receive the number of shares of Common Stock it would have owned
immediately following such action if it had exercised the Warrants immediately
prior to such action and the Exercise Price shall be adjusted to reflect such
proportionate increases or decreases in the number of shares.
 
 In case of any reclassification of the outstanding shares of Common Stock
(other than a change covered by Section 0 hereof or a change which solely
affects the par value of such shares) or in the case of any merger,
consolidation or reorganization in which holders of the Common Stock receive
shares of stock or other securities or property (including cash) in exchange for
their shares of Common Stock, thereafter the Holder shall receive, upon exercise
of each Warrant, for the same Exercise Price payable hereunder immediately prior
to such event, the kind and amount of shares of stock or other securities or
property the Holder would have received had the Holder exercised such Warrant
immediately prior to such event.  The provisions of this Section 0 shall
similarly apply to successive reclassifications, mergers, consolidations and
other reorganizations.

 
 

--------------------------------------------------------------------------------

 

 The provisions of this Section 0 are intended to be exclusive, and Holder shall
have no other rights upon the occurrence of any of the events described in this
Section 0.
 
 The existence of the Warrants shall not affect in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations or changes
in its capital or business structure, or to merge, consolidate, dissolve or
liquidate, or to sell or transfer all or any part of its business or assets.
. Rights As Stockholder.  Holder shall have no rights, privileges, duties, or
obligations whatsoever as shareholder of the Company, including the right to
vote, receive dividends, consent, or receive notices as a shareholder in respect
of any meeting of shareholders for the election of directors of the Company or
any other matter until such time as Holder duly exercises the Warrants in
accordance with Section 0 hereof.
. Transfer of Warrants.  Holder agrees not to sell, assign, transfer, pledge,
grant a security interest in, or otherwise dispose of, with or without
consideration (“Transfer”), the Warrants except pursuant to an effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), or an exemption from registration.  As a further condition to
any such Transfer, except in the event that such Transfer is made pursuant to an
effective registration statement under the Securities Act, if in the reasonable
opinion of counsel to the Company any Transfer of the Warrants by the
contemplated transferee thereof would not be exempt from the registration and
prospectus delivery requirements of the Securities Act, the Company may require
the contemplated transferee to furnish the Company with an investment letter
setting forth such information and agreements as may be reasonably requested by
the Company to ensure compliance by such transferee with the Securities Act.


Fractional Shares.  No fractional shares of Common Stock shall be issued upon
exercise of the Warrants.  In lieu of such fractional shares, the Company shall
make a cash payment therefor based on the fair market value of the Common Stock
on the date of exercise as determined in good faith by the Board of Directors of
the Company.  If more than one Warrant shall be exercised at or about the same
time by the same Holder, the number of full shares of Common Stock issuable upon
exercise shall be computed on the basis of the aggregate number of Warrants
exercised.
. General Provisions.
 
 Notices.  All notices, requests, demands and other communications hereunder
shall be in writing and shall be given to the parties hereto as follows:  If to
the Company, to the Chief Executive Officer at the principal executive offices
of the Company and, if to Holder, to Holder at the address set forth on the
books and records of the Company.  Either party may change its address for
notices by notice in the manner set forth herein.  Any such notice, request,
demand or other communication shall be effective (a) if given by mail, five days
after such communication is deposited in the mail by first-class certified mail,
return receipt requested, postage prepaid, addressed as aforesaid, or (b) if
given by any other means, when delivered at the address specified in this
Section 0.
 
 Governing Law.  This Agreement shall be construed in accordance with the laws
of the State of California without giving effect to the principles of conflicts
of law thereof.
 
 Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt by the Company
of evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of the Warrants, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to the Company, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, and
upon surrender and cancellation of the Warrants, if mutilated, the Company will
make and deliver a new warrant of like tenor and dated as of such cancellation,
in lieu of the Warrants.
 
 Miscellaneous.  Titles and captions contained herein are inserted for
convenience of reference only and do not constitute a part hereof for any other
purpose.  Except as specifically provided herein, neither the Warrants nor any
right pursuant hereto or interest herein shall be assignable by any of the
parties hereto without the prior written consent of the other party hereto.
 
 Entire Warrant.  This Certificate and the exhibits hereto constitute the entire
understanding and agreement of the parties hereto with respect to the subject
matter hereof and supersede all prior and contemporaneous agreements or
understandings, inducements or conditions, express or implied, written or oral,
between the parties with respect hereto.
 
 Severability.  The invalidity or unenforceability of any provision of the
Warrants in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction, or affect any other provision of the
Warrants, which shall remain in full force and effect.

 
 

--------------------------------------------------------------------------------

 
 
 Dispute Resolution.  In the event of any dispute arising out of or relating to
the Warrants, then such dispute shall be resolved solely and exclusively by
confidential binding arbitration with the Orange, California branch of JAMS
(“JAMS”) to be governed by JAMS’ Commercial Rules of Arbitration in effect at
the time the arbitration commences (the “JAMS Rules”) and heard before one
arbitrator.  The parties shall attempt to mutually select the arbitrator.  In
the event they are unable to mutually agree, the arbitrator shall be selected by
the procedures prescribed by the JAMS Rules.  Each party shall bear its own
attorneys’ fees, expert witness fees, and costs incurred in connection with any
arbitration.
I
N WITNESS WHEREOF, this Series __ Warrant Certificate has been executed as of
the date first above written.

 
ITECH MEDICAL, INC.
 
 
 
By:        __________________
 
 
   

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “A”
NOTICE OF EXERCISE
(to be signed only upon exercise of the warrants)
To:           ITECH MEDICAL, INC.


The undersigned hereby elects to purchase shares of Common Stock (the “Warrant
Shares”) of iTech Medical, Inc., a Delaware corporation (the “Company”),
pursuant to the terms of the enclosed Series __ Warrant Certificate (the
“Certificate”).  The undersigned tenders herewith payment of the exercise price
pursuant to the terms of the Certificate.


The undersigned hereby represents and warrants to, and agrees with, the Company
as follows:
 
 The undersigned is acquiring the Warrant Shares for the undersigned’s own
account, for investment purposes only.
 
 The undersigned understands that an investment in the Warrant Shares involves a
high degree of risk, and the undersigned has the financial ability to bear the
economic risk of this investment in the Warrant Shares, including a complete
loss of such investment. The undersigned has adequate means for providing for
its current financial needs and has no need for liquidity with respect to this
investment.
 
 The undersigned is an “accredited investor” as that term is defined in
Rule 501(a) under Regulation D promulgated pursuant to the Securities Act of
1933, as amended (the “Securities Act”).
 The undersigned has such knowledge and experience in financial and business
matters that the undersigned is capable of evaluating the merits and risks of an
investment in the Warrant Shares and in protecting the undersigned’s own
interest in connection with this transaction.
 
 The undersigned understands that the issuance of the Warrant Shares has not
been and will not be registered under the Securities Act or under any state
securities laws.  The undersigned is familiar with the provisions of the
Securities Act and Rule 144 thereunder and understands that the restrictions on
sale, transfer, pledge and assignment (“Transfer”) placed on the Warrant Shares
may result in the undersigned being required to hold the Warrant Shares for an
indefinite period of time.
 
 The undersigned believes that it has received all the information it considers
necessary or appropriate for deciding whether to invest in the Warrant Shares,
and the undersigned has had an opportunity to ask questions and receive answers
from the Company and its officers and directors regarding the business,
prospects and financial condition of the Company.
 
 The undersigned agrees not to Transfer any of the Warrant Shares except
pursuant to an effective registration statement under the Securities Act or an
exemption from registration.  As a further condition to any such Transfer,
except in the event that such Transfer is made pursuant to an effective
registration statement under the Securities Act, if in the reasonable opinion of
counsel to the Company any Transfer of the Warrant Shares by the contemplated
transferee thereof would not be exempt from the registration and prospectus
delivery requirements of the Securities Act, the Company may require the
contemplated transferee to furnish it with an investment letter setting forth
such information and agreements as may be reasonably requested by the Company to
ensure compliance by such transferee with the Securities Act.


Each certificate evidencing the Warrant Shares will bear either the following
legend or a similar legend:
 
“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED,
HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN
EXEMPTION FROM REGISTRATION.”



Number of Warrants Exercised:  _____________
Amount Funded:  US$_____________


Dated:
[Name]


 
 

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO
STOCK PURCHASE AGREEMENT
BETWEEN ITECH MEDICAL, INC.
AND
REVOX VENTURES LIMITED


This Amendment to the Stock Purchase Agreement, dated the _____ of March, 2010,
is entered into between ITECH MEDICAL, INC., of the first part (the
“Corporation”) and REVOX VENTURES LIMITED, of the second part (“Revox”).


RECITALS


WHEREAS, the Corporation and Revox entered into a Stock Purchase Agreement (the
“Agreement”) dated March 10, 2010; and


WHEREAS, the Corporation and Revox have agreed to amend the Agreement;


NOW THEREFORE, the Corporation and Revox hereby stipulate and agree that the
Agreement should be amended and clarified as follows:


Paragraph 1.1 of the Agreement is hereby amended to read as follows:


Agreement to Purchase and Sell.
 
 Phase I.  The Company hereby agrees to issue and sell to the Purchaser, and the
Purchaser hereby agrees to purchase from the Company, the following (“Phase I”):
 
 On the date of execution of this Agreement, for a purchase price equal to the
sum of the purchase prices set forth in the Monthly Purchase Schedule for each
calendar month commencing April 2010 through the calendar month in which this
Agreement is dated: (a) a number of shares of Common Stock equal to the sum of
such monthly purchase amounts divided by US$0.30 and (b) a number of Class F-1
Warrants equal to the number of shares purchased pursuant to subsection (a); and
 
 On the first day of each calendar month commencing after the date of this
Agreement through March 2011, for a purchase price equal to the monthly purchase
amount for each such month on the Monthly Purchase Schedule: (a) a number of
shares of Common Stock equal to such monthly purchase amount divided by the then
applicable Phase I-A Price (if the purchase is in Phase I-A) or the then
applicable Phase I-B Price (if the purchase is in Phase I-B); and (b) a number
of Class F-1 Warrants (for issuances in Phase I-A) or Class F-2 Warrants (for
issuances in Phase I-B) equal to the number of shares purchased pursuant to
subsection (a).


Paragraph 5, Definitions, of the Agreement is hereby amended to read as follows:


Definitions.  For purposes of this Agreement, the following capitalized terms
shall have the meanings set forth below:

 
 

--------------------------------------------------------------------------------

 


“Class F-1 Warrants” shall mean Warrants with an initial exercise price of
US$0.40 per share and an expiration date of August 31, 2013.
“Class F-2 Warrants” shall mean Warrants with an initial exercise price of
US$0.60 per share and an expiration date of August 31, 2013.
“Class F-3 Warrants” shall mean Warrants with an initial exercise price of
US$0.75 per share and an expiration date of February 28, 2014.
“Class F-4 Warrants” shall mean Warrants with an initial exercise price of
US$0.80 per share and an expiration date of February 28, 2014.
“Class G-1 Warrants” shall mean Warrants with an initial exercise price of
US$0.60 per share and an expiration date of October 31, 2014.
“Class G-2 Warrants” shall mean Warrants with an initial exercise price of
US$0.75 per share and an expiration date of October 31, 2014.
“Class G-3 Warrants” shall mean Warrants with an initial exercise price of
US$0.80 per share and an expiration date of October 31, 2014.
“Phase I-A Period” shall mean the period commencing on the date of this
Agreement and terminating November 1, 2010.
“Phase I-B Period” shall mean the period commencing November 2, 2010 and
terminating April 1, 2011.


Exhibit ‘A’ of the Agreement is hereby amended to read as follows:


[THIS AREA HAS BEEN LEFT INTENTIONALLY BLANK.]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1


Monthly Purchase Schedule




Month/
Year
 
 
Number
Of Shares
 
Price
Per
Share (US$)
Total Purchase Price (Euros)
 
 
Total Purchase (US$)
 
Price
Per
Share (US$)
Total Purchase Price (Euros)
 
Total Purchase (US$)
Apr-10
680,000
US$0.30
€ 135,905
US$204,000
 
-
-
May-10
593,333
US$0.30
€ 118,581
US$178,000
 
-
-
Jun-10
523,333
US$0.30
€ 104,589
US$157,000
 
-
-
Jul-10
560,000
US$0.30
€ 111,918
US$168,000
 
-
-
Aug-10
683,334
US$0.30
€ 136,572
US$205,000
 
-
-
Sep-10
773,333
US$0.30
€ 154,561
US$232,000
 
-
-
Oct-10
508,667
US$0.30
€ 37,293
US$56,000
US$0.50
€ 107,254
US$161,000
Nov-10
458,000
 
-
 
US$0.50
€ 152,562
US$229,000
Dec-10
338,000
 
-
 
US$0.50
€ 112,585
US$169,000
Jan-11
274,000
 
-
 
US$0.50
€ 91,263
US$137,000
Feb-11
272,000
 
-
 
US$0.50
€ 90,595
US$136,000
Mar-11
336,000
 
-
 
US$0.50
€ 111,917
US$168,000



 
 
Month*
 
Total Purchase Price (Euros)
 
Total Purchase Price (US$)
 
 
Number
Of Shares
1
111,050 €
US$166,666
333,334
2
111,050 €
US$166,666
333,333
3
111,050 €
US$166,667
333,333
4
111,050 €
US$166,667
333,333
5
111,050 €
US$166,667
333,333
6
111,050 €
US$166,667
333,334



 
*Month 1 is the first day of the calendar month following the last day of the
Phase II Election Period.


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-2


Summary of Shares and Warrants Purchased




As Described
Quantity
Quantity
Exercise
 
in the Agreement
Shares
Warrants
Price
Investment
         
Phase I-A - Shares
4,000,000
 
$0.30
 $   1,200,000
F-1 Warrants
 
4,000,000
$0.40
           
Phase I-B Shares
2,000,000
 
$0.50
 $   1,000,000
F-2 Warrants
 
2,000,000
$0.60
 
F-3 Warrants
 
1,000,000
$0.75
 
F-4 Warrants
 
1,000,000
$0.80
           
Total
6,000,000
8,000,000
 
 $   2,200,000
                   
Phase II Shares
2,000,000
 
$0.50
 $   1,000,000
G-1 Warrants
 
2,000,000
$0.40
 
G-2 Warrants
 
1,000,000
$0.75
 
G-3 Warrants
 
1,000,000
$0.80
           
Total
2,000,000
4,000,000
 
 $   1,000,000



IN WITNESS WHEREOF THE CORPORATION AND REVOX HAVE EXECUTED THIS AGREEMENT AND
RELEASE.
ITECH MEDICAL, INC.


By:
      Name:  Wayne Cockburn
      Title:     CEO
REVOX VENTURES LIMITED


By:
      Name:
      Title:

 
 

--------------------------------------------------------------------------------

 

Exhibit 10
Form of Series A Warrant


THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED,
HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN
EXEMPTION FROM REGISTRATION.
 
_______________ ____________ Series A Warrants
 


ITECH MEDICAL, INC.
 
SERIES A WARRANT CERTIFICATE
 
This certifies that for value received, ___________________, or registered
assigns (“Holder”), is the holder of the number of Series A Warrants
(“Warrants”) of iTech Medical, Inc., a Delaware corporation (the “Company”), set
forth above.  Each Warrant entitles Holder to purchase one share, subject to
adjustment pursuant to Section 0 hereof (each a “Warrant Share”), of common
stock, par value $0.0001 per share (the “Common Stock”), of the Company at the
price of U.S. $0.50 per share of Common Stock (as adjusted from time to time
pursuant to Section 0 hereof) (the “Exercise Price”).
 
Expiration of Warrants.  The Warrants shall expire on June 30, 2011.


Exercise of Warrants.
 
 The Holder may exercise the Warrants only by delivery to the Company of:
 
 written notice of exercise (the “Exercise Notice”) in form and substance
identical to Exhibit “A” attached hereto; and
 
 payment of the Exercise Price of the Warrant Shares in cash or by check.
 
If less than all of the Warrants evidenced by this Certificate are exercised, a
new certificate evidencing the Warrants not so exercised will be issued to the
Holder.  Holder may only exercise these Warrants in integral multiples of 100
Warrants unless all Warrants evidenced by this Certificate are being exercised.
 
 Upon receipt of Exercise Notice and the Exercise Price, the Company shall
promptly issue in the name of and deliver to Holder a stock certificate or
certificates evidencing the Warrant Shares.
 Notwithstanding anything to the contrary contained herein, the Warrants may not
be exercised unless and until any then-applicable requirements of all state and
federal laws and regulatory agencies shall have been fully complied with to the
reasonable good faith satisfaction of the Company and its counsel and the
representations and warranties of Holder made in the Exercise Notice shall be
true and correct.

 
 

--------------------------------------------------------------------------------

 

Adjustments upon Recapitalizations.
In the event that the Company shall at any time hereafter (a) pay a dividend in
Common Stock or securities convertible into Common Stock; (b) subdivide or split
its outstanding Common Stock; or (c) combine its outstanding Common Stock into a
smaller number of shares; then the number of shares to be issued immediately
after the occurrence of any such event shall be adjusted so that the Holder
thereafter may receive the number of shares of Common Stock it would have owned
immediately following such action if it had exercised the Warrants immediately
prior to such action and the Exercise Price shall be adjusted to reflect such
proportionate increases or decreases in the number of shares.
In case of any reclassification of the outstanding shares of Common Stock (other
than a change covered by Section 0 hereof or a change which solely affects the
par value of such shares) or in the case of any merger, consolidation or
reorganization in which holders of the Common Stock receive shares of stock or
other securities or property (including cash) in exchange for their shares of
Common Stock, thereafter the Holder shall receive, upon exercise of each
Warrant, for the same Exercise Price payable hereunder immediately prior to such
event, the kind and amount of shares of stock or other securities or property
the Holder would have received had the Holder exercised such Warrant immediately
prior to such event.  The provisions of this Section 0 shall similarly apply to
successive reclassifications, mergers, consolidations and other reorganizations.
The provisions of this Section 0 are intended to be exclusive, and Holder shall
have no other rights upon the occurrence of any of the events described in this
Section 0.
The existence of the Warrants shall not affect in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations or changes
in its capital or business structure, or to merge, consolidate, dissolve or
liquidate, or to sell or transfer all or any part of its business or assets.
Rights As Stockholder.  Holder shall have no rights, privileges, duties, or
obligations whatsoever as shareholder of the Company, including the right to
vote, receive dividends, consent, or receive notices as a shareholder in respect
of any meeting of shareholders for the election of directors of the Company or
any other matter until such time as Holder duly exercises the Warrants in
accordance with Section 0 hereof.
Transfer of Warrants.  Holder agrees not to sell, assign, transfer, pledge,
grant a security interest in, or otherwise dispose of, with or without
consideration (“Transfer”), the Warrants except pursuant to an effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), or an exemption from registration.  As a further condition to
any such Transfer, except in the event that such Transfer is made pursuant to an
effective registration statement under the Securities Act, if in the reasonable
opinion of counsel to the Company any Transfer of the Warrants by the
contemplated transferee thereof would not be exempt from the registration and
prospectus delivery requirements of the Securities Act, the Company may require
the contemplated transferee to furnish the Company with an investment letter
setting forth such information and agreements as may be reasonably requested by
the Company to ensure compliance by such transferee with the Securities Act.
Fractional Shares.  No fractional shares of Common Stock shall be issued upon
exercise of the Warrants.  In lieu of such fractional shares, the Company shall
make a cash payment therefor based on the fair market value of the Common Stock
on the date of exercise as determined in good faith by the Board of Directors of
the Company.  If more than one Warrant shall be exercised at or about the same
time by the same Holder, the number of full shares of Common Stock issuable upon
exercise shall be computed on the basis of the aggregate number of Warrants
exercised.
General Provisions.
Notices.  All notices, requests, demands and other communications hereunder
shall be in writing and shall be given to the parties hereto as follows:  If to
the Company, to the Chief Executive Officer at the principal executive offices
of the Company and, if to Holder, to Holder at the address set forth on the
books and records of the Company.  Either party may change its address for
notices by notice in the manner set forth herein.  Any such notice, request,
demand or other communication shall be effective (a) if given by mail, five days
after such communication is deposited in the mail by first-class certified mail,
return receipt requested, postage prepaid, addressed as aforesaid, or (b) if
given by any other means, when delivered at the address specified in this
Section 0.

 
 

--------------------------------------------------------------------------------

 

Governing Law.  This Agreement shall be construed in accordance with the laws of
the State of California without giving effect to the principles of conflicts of
law thereof.
Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt by the Company
of evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of the Warrants, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to the Company, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, and
upon surrender and cancellation of the Warrants, if mutilated, the Company will
make and deliver a new warrant of like tenor and dated as of such cancellation,
in lieu of the Warrants.
Miscellaneous.  Titles and captions contained herein are inserted for
convenience of reference only and do not constitute a part hereof for any other
purpose.  Except as specifically provided herein, neither the Warrants nor any
right pursuant hereto or interest herein shall be assignable by any of the
parties hereto without the prior written consent of the other party hereto.
Entire Warrant.  This Certificate and the exhibits hereto constitute the entire
understanding and agreement of the parties hereto with respect to the subject
matter hereof and supersede all prior and contemporaneous agreements or
understandings, inducements or conditions, express or implied, written or oral,
between the parties with respect hereto.
Severability.  The invalidity or unenforceability of any provision of the
Warrants in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction, or affect any other provision of the
Warrants, which shall remain in full force and effect.
Dispute Resolution.  In the event of any dispute arising out of or relating to
the Warrants, then such dispute shall be resolved solely and exclusively by
confidential binding arbitration with the Orange, California branch of JAMS
(“JAMS”) to be governed by JAMS’ Commercial Rules of Arbitration in effect at
the time the arbitration commences (the “JAMS Rules”) and heard before one
arbitrator.  The parties shall attempt to mutually select the arbitrator.  In
the event they are unable to mutually agree, the arbitrator shall be selected by
the procedures prescribed by the JAMS Rules.  Each party shall bear its own
attorneys’ fees, expert witness fees, and costs incurred in connection with any
arbitration.
IN WITNESS WHEREOF, this Series A Warrant Certificate has been executed as of
the date first above written.
 

 
ITECH MEDICAL, INC.
 
 
 
By:        __________________________
Date: __________________________
 
   




 
 

--------------------------------------------------------------------------------

 

Exhibit 10
Form of Series B Warrant


THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED,
HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN
EXEMPTION FROM REGISTRATION.
 
_______________ ____________ Series B Warrants
 


ITECH MEDICAL, INC.
 
SERIES B WARRANT CERTIFICATE
 
This certifies that for value received, ___________________, or registered
assigns (“Holder”), is the holder of the number of Series B Warrants
(“Warrants”) of iTech Medical, Inc., a Delaware corporation (the “Company”), set
forth above.  Each Warrant entitles Holder to purchase one share, subject to
adjustment pursuant to Section 0 hereof (each a “Warrant Share”), of common
stock, par value $0.0001 per share (the “Common Stock”), of the Company at the
price of U.S. $1.00 per share of Common Stock (as adjusted from time to time
pursuant to Section 0 hereof) (the “Exercise Price”).
 
Expiration of Warrants.  The Warrants shall expire on December 31, 2011.


Exercise of Warrants.
 
 The Holder may exercise the Warrants only by delivery to the Company of:
 
 written notice of exercise (the “Exercise Notice”) in form and substance
identical to Exhibit “A” attached hereto; and
 
 payment of the Exercise Price of the Warrant Shares in cash or by check.


 
If less than all of the Warrants evidenced by this Certificate are exercised, a
new certificate evidencing the Warrants not so exercised will be issued to the
Holder.  Holder may only exercise these Warrants in integral multiples of 100
Warrants unless all Warrants evidenced by this Certificate are being exercised.
 
 Upon receipt of Exercise Notice and the Exercise Price, the Company shall
promptly issue in the name of and deliver to Holder a stock certificate or
certificates evidencing the Warrant Shares.
 Notwithstanding anything to the contrary contained herein, the Warrants may not
be exercised unless and until any then-applicable requirements of all state and
federal laws and regulatory agencies shall have been fully complied with to the
reasonable good faith satisfaction of the Company and its counsel and the
representations and warranties of Holder made in the Exercise Notice shall be
true and correct.

 
 

--------------------------------------------------------------------------------

 

Adjustments upon Recapitalizations.
In the event that the Company shall at any time hereafter (a) pay a dividend in
Common Stock or securities convertible into Common Stock; (b) subdivide or split
its outstanding Common Stock; or (c) combine its outstanding Common Stock into a
smaller number of shares; then the number of shares to be issued immediately
after the occurrence of any such event shall be adjusted so that the Holder
thereafter may receive the number of shares of Common Stock it would have owned
immediately following such action if it had exercised the Warrants immediately
prior to such action and the Exercise Price shall be adjusted to reflect such
proportionate increases or decreases in the number of shares.
In case of any reclassification of the outstanding shares of Common Stock (other
than a change covered by Section 0 hereof or a change which solely affects the
par value of such shares) or in the case of any merger, consolidation or
reorganization in which holders of the Common Stock receive shares of stock or
other securities or property (including cash) in exchange for their shares of
Common Stock, thereafter the Holder shall receive, upon exercise of each
Warrant, for the same Exercise Price payable hereunder immediately prior to such
event, the kind and amount of shares of stock or other securities or property
the Holder would have received had the Holder exercised such Warrant immediately
prior to such event.  The provisions of this Section 0 shall similarly apply to
successive reclassifications, mergers, consolidations and other reorganizations.
The provisions of this Section 0 are intended to be exclusive, and Holder shall
have no other rights upon the occurrence of any of the events described in this
Section 0.
The existence of the Warrants shall not affect in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations or changes
in its capital or business structure, or to merge, consolidate, dissolve or
liquidate, or to sell or transfer all or any part of its business or assets.
Rights As Stockholder.  Holder shall have no rights, privileges, duties, or
obligations whatsoever as shareholder of the Company, including the right to
vote, receive dividends, consent, or receive notices as a shareholder in respect
of any meeting of shareholders for the election of directors of the Company or
any other matter until such time as Holder duly exercises the Warrants in
accordance with Section 0 hereof.
Transfer of Warrants.  Holder agrees not to sell, assign, transfer, pledge,
grant a security interest in, or otherwise dispose of, with or without
consideration (“Transfer”), the Warrants except pursuant to an effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), or an exemption from registration.  As a further condition to
any such Transfer, except in the event that such Transfer is made pursuant to an
effective registration statement under the Securities Act, if in the reasonable
opinion of counsel to the Company any Transfer of the Warrants by the
contemplated transferee thereof would not be exempt from the registration and
prospectus delivery requirements of the Securities Act, the Company may require
the contemplated transferee to furnish the Company with an investment letter
setting forth such information and agreements as may be reasonably requested by
the Company to ensure compliance by such transferee with the Securities Act.
Fractional Shares.  No fractional shares of Common Stock shall be issued upon
exercise of the Warrants.  In lieu of such fractional shares, the Company shall
make a cash payment therefor based on the fair market value of the Common Stock
on the date of exercise as determined in good faith by the Board of Directors of
the Company.  If more than one Warrant shall be exercised at or about the same
time by the same Holder, the number of full shares of Common Stock issuable upon
exercise shall be computed on the basis of the aggregate number of Warrants
exercised.

 
 

--------------------------------------------------------------------------------

 

General Provisions.
Notices.  All notices, requests, demands and other communications hereunder
shall be in writing and shall be given to the parties hereto as follows:  If to
the Company, to the Chief Executive Officer at the principal executive offices
of the Company and, if to Holder, to Holder at the address set forth on the
books and records of the Company.  Either party may change its address for
notices by notice in the manner set forth herein.  Any such notice, request,
demand or other communication shall be effective (a) if given by mail, five days
after such communication is deposited in the mail by first-class certified mail,
return receipt requested, postage prepaid, addressed as aforesaid, or (b) if
given by any other means, when delivered at the address specified in this
Section 0.
Governing Law.  This Agreement shall be construed in accordance with the laws of
the State of California without giving effect to the principles of conflicts of
law thereof.
Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt by the Company
of evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of the Warrants, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to the Company, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, and
upon surrender and cancellation of the Warrants, if mutilated, the Company will
make and deliver a new warrant of like tenor and dated as of such cancellation,
in lieu of the Warrants.
Miscellaneous.  Titles and captions contained herein are inserted for
convenience of reference only and do not constitute a part hereof for any other
purpose.  Except as specifically provided herein, neither the Warrants nor any
right pursuant hereto or interest herein shall be assignable by any of the
parties hereto without the prior written consent of the other party hereto.
Entire Warrant.  This Certificate and the exhibits hereto constitute the entire
understanding and agreement of the parties hereto with respect to the subject
matter hereof and supersede all prior and contemporaneous agreements or
understandings, inducements or conditions, express or implied, written or oral,
between the parties with respect hereto.
Severability.  The invalidity or unenforceability of any provision of the
Warrants in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction, or affect any other provision of the
Warrants, which shall remain in full force and effect.
Dispute Resolution.  In the event of any dispute arising out of or relating to
the Warrants, then such dispute shall be resolved solely and exclusively by
confidential binding arbitration with the Orange, California branch of JAMS
(“JAMS”) to be governed by JAMS’ Commercial Rules of Arbitration in effect at
the time the arbitration commences (the “JAMS Rules”) and heard before one
arbitrator.  The parties shall attempt to mutually select the arbitrator.  In
the event they are unable to mutually agree, the arbitrator shall be selected by
the procedures prescribed by the JAMS Rules.  Each party shall bear its own
attorneys’ fees, expert witness fees, and costs incurred in connection with any
arbitration.
IN WITNESS WHEREOF, this Series B Warrant Certificate has been executed as of
the date first above written.
 

 
ITECH MEDICAL, INC.
 
 
 
By:        __________________________
Date: __________________________
 
   


 
 

--------------------------------------------------------------------------------

 

Exhibit 10
Form of Series C Warrant


THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED,
HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN
EXEMPTION FROM REGISTRATION.
 
_______________ ____________ Series C Warrants
 


ITECH MEDICAL, INC.
 
SERIES C WARRANT CERTIFICATE
 
This certifies that for value received, ___________________, or registered
assigns (“Holder”), is the holder of the number of Series C Warrants
(“Warrants”) of iTech Medical, Inc., a Delaware corporation (the “Company”), set
forth above.  Each Warrant entitles Holder to purchase one share, subject to
adjustment pursuant to Section 0 hereof (each a “Warrant Share”), of common
stock, par value $0.0001 per share (the “Common Stock”), of the Company at the
price of U.S. $1.25 per share of Common Stock (as adjusted from time to time
pursuant to Section 0 hereof) (the “Exercise Price”).
 
Expiration of Warrants.  The Warrants shall expire on September 1, 2012.


Exercise of Warrants.
 
 The Holder may exercise the Warrants only by delivery to the Company of:
 
 written notice of exercise (the “Exercise Notice”) in form and substance
identical to Exhibit “A” attached hereto; and
 
 payment of the Exercise Price of the Warrant Shares in cash or by check.


 
If less than all of the Warrants evidenced by this Certificate are exercised, a
new certificate evidencing the Warrants not so exercised will be issued to the
Holder.  Holder may only exercise these Warrants in integral multiples of 100
Warrants unless all Warrants evidenced by this Certificate are being exercised.
 
Upon receipt of Exercise Notice and the Exercise Price, the Company shall
promptly issue in the name of and deliver to Holder a stock certificate or
certificates evidencing the Warrant Shares.
Notwithstanding anything to the contrary contained herein, the Warrants may not
be exercised unless and until any then-applicable requirements of all state and
federal laws and regulatory agencies shall have been fully complied with to the
reasonable good faith satisfaction of the Company and its counsel and the
representations and warranties of Holder made in the Exercise Notice shall be
true and correct.

 
 

--------------------------------------------------------------------------------

 

Adjustments upon Recapitalizations.
In the event that the Company shall at any time hereafter (a) pay a dividend in
Common Stock or securities convertible into Common Stock; (b) subdivide or split
its outstanding Common Stock; or (c) combine its outstanding Common Stock into a
smaller number of shares; then the number of shares to be issued immediately
after the occurrence of any such event shall be adjusted so that the Holder
thereafter may receive the number of shares of Common Stock it would have owned
immediately following such action if it had exercised the Warrants immediately
prior to such action and the Exercise Price shall be adjusted to reflect such
proportionate increases or decreases in the number of shares.
In case of any reclassification of the outstanding shares of Common Stock (other
than a change covered by Section 0 hereof or a change which solely affects the
par value of such shares) or in the case of any merger, consolidation or
reorganization in which holders of the Common Stock receive shares of stock or
other securities or property (including cash) in exchange for their shares of
Common Stock, thereafter the Holder shall receive, upon exercise of each
Warrant, for the same Exercise Price payable hereunder immediately prior to such
event, the kind and amount of shares of stock or other securities or property
the Holder would have received had the Holder exercised such Warrant immediately
prior to such event.  The provisions of this Section 0 shall similarly apply to
successive reclassifications, mergers, consolidations and other reorganizations.
The provisions of this Section 0 are intended to be exclusive, and Holder shall
have no other rights upon the occurrence of any of the events described in this
Section 0.
The existence of the Warrants shall not affect in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations or changes
in its capital or business structure, or to merge, consolidate, dissolve or
liquidate, or to sell or transfer all or any part of its business or assets.
Rights As Stockholder.  Holder shall have no rights, privileges, duties, or
obligations whatsoever as shareholder of the Company, including the right to
vote, receive dividends, consent, or receive notices as a shareholder in respect
of any meeting of shareholders for the election of directors of the Company or
any other matter until such time as Holder duly exercises the Warrants in
accordance with Section 0 hereof.
Transfer of Warrants.  Holder agrees not to sell, assign, transfer, pledge,
grant a security interest in, or otherwise dispose of, with or without
consideration (“Transfer”), the Warrants except pursuant to an effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), or an exemption from registration.  As a further condition to
any such Transfer, except in the event that such Transfer is made pursuant to an
effective registration statement under the Securities Act, if in the reasonable
opinion of counsel to the Company any Transfer of the Warrants by the
contemplated transferee thereof would not be exempt from the registration and
prospectus delivery requirements of the Securities Act, the Company may require
the contemplated transferee to furnish the Company with an investment letter
setting forth such information and agreements as may be reasonably requested by
the Company to ensure compliance by such transferee with the Securities Act.
Fractional Shares.  No fractional shares of Common Stock shall be issued upon
exercise of the Warrants.  In lieu of such fractional shares, the Company shall
make a cash payment therefor based on the fair market value of the Common Stock
on the date of exercise as determined in good faith by the Board of Directors of
the Company.  If more than one Warrant shall be exercised at or about the same
time by the same Holder, the number of full shares of Common Stock issuable upon
exercise shall be computed on the basis of the aggregate number of Warrants
exercised.

 
 

--------------------------------------------------------------------------------

 

General Provisions.
Notices.  All notices, requests, demands and other communications hereunder
shall be in writing and shall be given to the parties hereto as follows:  If to
the Company, to the Chief Executive Officer at the principal executive offices
of the Company and, if to Holder, to Holder at the address set forth on the
books and records of the Company.  Either party may change its address for
notices by notice in the manner set forth herein.  Any such notice, request,
demand or other communication shall be effective (a) if given by mail, five days
after such communication is deposited in the mail by first-class certified mail,
return receipt requested, postage prepaid, addressed as aforesaid, or (b) if
given by any other means, when delivered at the address specified in this
Section 0.
Governing Law.  This Agreement shall be construed in accordance with the laws of
the State of California without giving effect to the principles of conflicts of
law thereof.
Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt by the Company
of evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of the Warrants, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to the Company, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, and
upon surrender and cancellation of the Warrants, if mutilated, the Company will
make and deliver a new warrant of like tenor and dated as of such cancellation,
in lieu of the Warrants.
Miscellaneous.  Titles and captions contained herein are inserted for
convenience of reference only and do not constitute a part hereof for any other
purpose.  Except as specifically provided herein, neither the Warrants nor any
right pursuant hereto or interest herein shall be assignable by any of the
parties hereto without the prior written consent of the other party hereto.
Entire Warrant.  This Certificate and the exhibits hereto constitute the entire
understanding and agreement of the parties hereto with respect to the subject
matter hereof and supersede all prior and contemporaneous agreements or
understandings, inducements or conditions, express or implied, written or oral,
between the parties with respect hereto.
Severability.  The invalidity or unenforceability of any provision of the
Warrants in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction, or affect any other provision of the
Warrants, which shall remain in full force and effect.
Dispute Resolution.  In the event of any dispute arising out of or relating to
the Warrants, then such dispute shall be resolved solely and exclusively by
confidential binding arbitration with the Orange, California branch of JAMS
(“JAMS”) to be governed by JAMS’ Commercial Rules of Arbitration in effect at
the time the arbitration commences (the “JAMS Rules”) and heard before one
arbitrator.  The parties shall attempt to mutually select the arbitrator.  In
the event they are unable to mutually agree, the arbitrator shall be selected by
the procedures prescribed by the JAMS Rules.  Each party shall bear its own
attorneys’ fees, expert witness fees, and costs incurred in connection with any
arbitration.
IN WITNESS WHEREOF, this Series C Warrant Certificate has been executed as of
the date first above written.
 

 
ITECH MEDICAL, INC.
 
 
 
By:        __________________________
Date: __________________________
 
   


 
 

--------------------------------------------------------------------------------

 

Exhibit 10
Form of Series E Warrant


THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED,
HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN
EXEMPTION FROM REGISTRATION.
 
_______________ ____________ Series E Warrants
 


ITECH MEDICAL, INC.
 
SERIES E WARRANT CERTIFICATE
 
This certifies that for value received, ___________________, or registered
assigns (“Holder”), is the holder of the number of Series E Warrants
(“Warrants”) of iTech Medical, Inc., a Delaware corporation (the “Company”), set
forth above.  Each Warrant entitles Holder to purchase one share, subject to
adjustment pursuant to Section 0 hereof (each a “Warrant Share”), of common
stock, par value $0.0001 per share (the “Common Stock”), of the Company at the
price of U.S. $0.30 per share of Common Stock (as adjusted from time to time
pursuant to Section 0 hereof) (the “Exercise Price”).
 
Expiration of Warrants.  The Warrants shall expire on December 31, 2012.


Exercise of Warrants.
 
The Holder may exercise the Warrants only by delivery to the Company of:
 
 written notice of exercise (the “Exercise Notice”) in form and substance
identical to Exhibit “A” attached hereto; and
 
 payment of the Exercise Price of the Warrant Shares in cash or by check.


 
If less than all of the Warrants evidenced by this Certificate are exercised, a
new certificate evidencing the Warrants not so exercised will be issued to the
Holder.  Holder may only exercise these Warrants in integral multiples of 100
Warrants unless all Warrants evidenced by this Certificate are being exercised.
 
Upon receipt of Exercise Notice and the Exercise Price, the Company shall
promptly issue in the name of and deliver to Holder a stock certificate or
certificates evidencing the Warrant Shares.
Notwithstanding anything to the contrary contained herein, the Warrants may not
be exercised unless and until any then-applicable requirements of all state and
federal laws and regulatory agencies shall have been fully complied with to the
reasonable good faith satisfaction of the Company and its counsel and the
representations and warranties of Holder made in the Exercise Notice shall be
true and correct.

 
 

--------------------------------------------------------------------------------

 

Adjustments upon Recapitalizations.
In the event that the Company shall at any time hereafter (a) pay a dividend in
Common Stock or securities convertible into Common Stock; (b) subdivide or split
its outstanding Common Stock; or (c) combine its outstanding Common Stock into a
smaller number of shares; then the number of shares to be issued immediately
after the occurrence of any such event shall be adjusted so that the Holder
thereafter may receive the number of shares of Common Stock it would have owned
immediately following such action if it had exercised the Warrants immediately
prior to such action and the Exercise Price shall be adjusted to reflect such
proportionate increases or decreases in the number of shares.
In case of any reclassification of the outstanding shares of Common Stock (other
than a change covered by Section 0 hereof or a change which solely affects the
par value of such shares) or in the case of any merger, consolidation or
reorganization in which holders of the Common Stock receive shares of stock or
other securities or property (including cash) in exchange for their shares of
Common Stock, thereafter the Holder shall receive, upon exercise of each
Warrant, for the same Exercise Price payable hereunder immediately prior to such
event, the kind and amount of shares of stock or other securities or property
the Holder would have received had the Holder exercised such Warrant immediately
prior to such event.  The provisions of this Section 0 shall similarly apply to
successive reclassifications, mergers, consolidations and other reorganizations.
The provisions of this Section 0 are intended to be exclusive, and Holder shall
have no other rights upon the occurrence of any of the events described in this
Section 0.
The existence of the Warrants shall not affect in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations or changes
in its capital or business structure, or to merge, consolidate, dissolve or
liquidate, or to sell or transfer all or any part of its business or assets.
Rights As Stockholder.  Holder shall have no rights, privileges, duties, or
obligations whatsoever as shareholder of the Company, including the right to
vote, receive dividends, consent, or receive notices as a shareholder in respect
of any meeting of shareholders for the election of directors of the Company or
any other matter until such time as Holder duly exercises the Warrants in
accordance with Section 0 hereof.
Transfer of Warrants.  Holder agrees not to sell, assign, transfer, pledge,
grant a security interest in, or otherwise dispose of, with or without
consideration (“Transfer”), the Warrants except pursuant to an effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), or an exemption from registration.  As a further condition to
any such Transfer, except in the event that such Transfer is made pursuant to an
effective registration statement under the Securities Act, if in the reasonable
opinion of counsel to the Company any Transfer of the Warrants by the
contemplated transferee thereof would not be exempt from the registration and
prospectus delivery requirements of the Securities Act, the Company may require
the contemplated transferee to furnish the Company with an investment letter
setting forth such information and agreements as may be reasonably requested by
the Company to ensure compliance by such transferee with the Securities Act.
Fractional Shares.  No fractional shares of Common Stock shall be issued upon
exercise of the Warrants.  In lieu of such fractional shares, the Company shall
make a cash payment therefor based on the fair market value of the Common Stock
on the date of exercise as determined in good faith by the Board of Directors of
the Company.  If more than one Warrant shall be exercised at or about the same
time by the same Holder, the number of full shares of Common Stock issuable upon
exercise shall be computed on the basis of the aggregate number of Warrants
exercised.

 
 

--------------------------------------------------------------------------------

 

General Provisions.
Notices.  All notices, requests, demands and other communications hereunder
shall be in writing and shall be given to the parties hereto as follows:  If to
the Company, to the Chief Executive Officer at the principal executive offices
of the Company and, if to Holder, to Holder at the address set forth on the
books and records of the Company.  Either party may change its address for
notices by notice in the manner set forth herein.  Any such notice, request,
demand or other communication shall be effective (a) if given by mail, five days
after such communication is deposited in the mail by first-class certified mail,
return receipt requested, postage prepaid, addressed as aforesaid, or (b) if
given by any other means, when delivered at the address specified in this
Section 0.
Governing Law.  This Agreement shall be construed in accordance with the laws of
the State of California without giving effect to the principles of conflicts of
law thereof.
Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt by the Company
of evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of the Warrants, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to the Company, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, and
upon surrender and cancellation of the Warrants, if mutilated, the Company will
make and deliver a new warrant of like tenor and dated as of such cancellation,
in lieu of the Warrants.
Miscellaneous.  Titles and captions contained herein are inserted for
convenience of reference only and do not constitute a part hereof for any other
purpose.  Except as specifically provided herein, neither the Warrants nor any
right pursuant hereto or interest herein shall be assignable by any of the
parties hereto without the prior written consent of the other party hereto.
Entire Warrant.  This Certificate and the exhibits hereto constitute the entire
understanding and agreement of the parties hereto with respect to the subject
matter hereof and supersede all prior and contemporaneous agreements or
understandings, inducements or conditions, express or implied, written or oral,
between the parties with respect hereto.
Severability.  The invalidity or unenforceability of any provision of the
Warrants in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction, or affect any other provision of the
Warrants, which shall remain in full force and effect.
Dispute Resolution.  In the event of any dispute arising out of or relating to
the Warrants, then such dispute shall be resolved solely and exclusively by
confidential binding arbitration with the Orange, California branch of JAMS
(“JAMS”) to be governed by JAMS’ Commercial Rules of Arbitration in effect at
the time the arbitration commences (the “JAMS Rules”) and heard before one
arbitrator.  The parties shall attempt to mutually select the arbitrator.  In
the event they are unable to mutually agree, the arbitrator shall be selected by
the procedures prescribed by the JAMS Rules.  Each party shall bear its own
attorneys’ fees, expert witness fees, and costs incurred in connection with any
arbitration.
IN WITNESS WHEREOF, this Series C Warrant Certificate has been executed as of
the date first above written.
 

 
ITECH MEDICAL, INC.
 
 
 
By:        __________________________
Date: __________________________
 
   


 
 

--------------------------------------------------------------------------------

 

Exhibit 10
Form of Series F1 Warrant


THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED,
HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN
EXEMPTION FROM REGISTRATION.
 
_______________ ____________ Series F1Warrants
 


ITECH MEDICAL, INC.
 
SERIES F1 WARRANT CERTIFICATE
 
This certifies that for value received, ___________________, or registered
assigns (“Holder”), is the holder of the number of Series F1 Warrants
(“Warrants”) of iTech Medical, Inc., a Delaware corporation (the “Company”), set
forth above.  Each Warrant entitles Holder to purchase one share, subject to
adjustment pursuant to Section 0 hereof (each a “Warrant Share”), of common
stock, par value $0.0001 per share (the “Common Stock”), of the Company at the
price of U.S. $0.40 per share of Common Stock (as adjusted from time to time
pursuant to Section 0 hereof) (the “Exercise Price”).
 
Expiration of Warrants.  The Warrants shall expire on August 31, 2013.


Exercise of Warrants.
 
 The Holder may exercise the Warrants only by delivery to the Company of:
 
 written notice of exercise (the “Exercise Notice”) in form and substance
identical to Exhibit “A” attached hereto; and
 
 payment of the Exercise Price of the Warrant Shares in cash or by check.


 
If less than all of the Warrants evidenced by this Certificate are exercised, a
new certificate evidencing the Warrants not so exercised will be issued to the
Holder.  Holder may only exercise these Warrants in integral multiples of 100
Warrants unless all Warrants evidenced by this Certificate are being exercised.
 
 Upon receipt of Exercise Notice and the Exercise Price, the Company shall
promptly issue in the name of and deliver to Holder a stock certificate or
certificates evidencing the Warrant Shares.
 Notwithstanding anything to the contrary contained herein, the Warrants may not
be exercised unless and until any then-applicable requirements of all state and
federal laws and regulatory agencies shall have been fully complied with to the
reasonable good faith satisfaction of the Company and its counsel and the
representations and warranties of Holder made in the Exercise Notice shall be
true and correct.

 
 

--------------------------------------------------------------------------------

 

Adjustments upon Recapitalizations.
In the event that the Company shall at any time hereafter (a) pay a dividend in
Common Stock or securities convertible into Common Stock; (b) subdivide or split
its outstanding Common Stock; or (c) combine its outstanding Common Stock into a
smaller number of shares; then the number of shares to be issued immediately
after the occurrence of any such event shall be adjusted so that the Holder
thereafter may receive the number of shares of Common Stock it would have owned
immediately following such action if it had exercised the Warrants immediately
prior to such action and the Exercise Price shall be adjusted to reflect such
proportionate increases or decreases in the number of shares.
In case of any reclassification of the outstanding shares of Common Stock (other
than a change covered by Section 0 hereof or a change which solely affects the
par value of such shares) or in the case of any merger, consolidation or
reorganization in which holders of the Common Stock receive shares of stock or
other securities or property (including cash) in exchange for their shares of
Common Stock, thereafter the Holder shall receive, upon exercise of each
Warrant, for the same Exercise Price payable hereunder immediately prior to such
event, the kind and amount of shares of stock or other securities or property
the Holder would have received had the Holder exercised such Warrant immediately
prior to such event.  The provisions of this Section 0 shall similarly apply to
successive reclassifications, mergers, consolidations and other reorganizations.
The provisions of this Section 0 are intended to be exclusive, and Holder shall
have no other rights upon the occurrence of any of the events described in this
Section 0.
The existence of the Warrants shall not affect in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations or changes
in its capital or business structure, or to merge, consolidate, dissolve or
liquidate, or to sell or transfer all or any part of its business or assets.
Rights As Stockholder.  Holder shall have no rights, privileges, duties, or
obligations whatsoever as shareholder of the Company, including the right to
vote, receive dividends, consent, or receive notices as a shareholder in respect
of any meeting of shareholders for the election of directors of the Company or
any other matter until such time as Holder duly exercises the Warrants in
accordance with Section 0 hereof.
Transfer of Warrants.  Holder agrees not to sell, assign, transfer, pledge,
grant a security interest in, or otherwise dispose of, with or without
consideration (“Transfer”), the Warrants except pursuant to an effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), or an exemption from registration.  As a further condition to
any such Transfer, except in the event that such Transfer is made pursuant to an
effective registration statement under the Securities Act, if in the reasonable
opinion of counsel to the Company any Transfer of the Warrants by the
contemplated transferee thereof would not be exempt from the registration and
prospectus delivery requirements of the Securities Act, the Company may require
the contemplated transferee to furnish the Company with an investment letter
setting forth such information and agreements as may be reasonably requested by
the Company to ensure compliance by such transferee with the Securities Act.
Fractional Shares.  No fractional shares of Common Stock shall be issued upon
exercise of the Warrants.  In lieu of such fractional shares, the Company shall
make a cash payment therefor based on the fair market value of the Common Stock
on the date of exercise as determined in good faith by the Board of Directors of
the Company.  If more than one Warrant shall be exercised at or about the same
time by the same Holder, the number of full shares of Common Stock issuable upon
exercise shall be computed on the basis of the aggregate number of Warrants
exercised.

 
 

--------------------------------------------------------------------------------

 

General Provisions.
Notices.  All notices, requests, demands and other communications hereunder
shall be in writing and shall be given to the parties hereto as follows:  If to
the Company, to the Chief Executive Officer at the principal executive offices
of the Company and, if to Holder, to Holder at the address set forth on the
books and records of the Company.  Either party may change its address for
notices by notice in the manner set forth herein.  Any such notice, request,
demand or other communication shall be effective (a) if given by mail, five days
after such communication is deposited in the mail by first-class certified mail,
return receipt requested, postage prepaid, addressed as aforesaid, or (b) if
given by any other means, when delivered at the address specified in this
Section 0.
Governing Law.  This Agreement shall be construed in accordance with the laws of
the State of California without giving effect to the principles of conflicts of
law thereof.
Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt by the Company
of evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of the Warrants, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to the Company, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, and
upon surrender and cancellation of the Warrants, if mutilated, the Company will
make and deliver a new warrant of like tenor and dated as of such cancellation,
in lieu of the Warrants.
Miscellaneous.  Titles and captions contained herein are inserted for
convenience of reference only and do not constitute a part hereof for any other
purpose.  Except as specifically provided herein, neither the Warrants nor any
right pursuant hereto or interest herein shall be assignable by any of the
parties hereto without the prior written consent of the other party hereto.
Entire Warrant.  This Certificate and the exhibits hereto constitute the entire
understanding and agreement of the parties hereto with respect to the subject
matter hereof and supersede all prior and contemporaneous agreements or
understandings, inducements or conditions, express or implied, written or oral,
between the parties with respect hereto.
Severability.  The invalidity or unenforceability of any provision of the
Warrants in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction, or affect any other provision of the
Warrants, which shall remain in full force and effect.
Dispute Resolution.  In the event of any dispute arising out of or relating to
the Warrants, then such dispute shall be resolved solely and exclusively by
confidential binding arbitration with the Orange, California branch of JAMS
(“JAMS”) to be governed by JAMS’ Commercial Rules of Arbitration in effect at
the time the arbitration commences (the “JAMS Rules”) and heard before one
arbitrator.  The parties shall attempt to mutually select the arbitrator.  In
the event they are unable to mutually agree, the arbitrator shall be selected by
the procedures prescribed by the JAMS Rules.  Each party shall bear its own
attorneys’ fees, expert witness fees, and costs incurred in connection with any
arbitration.
IN WITNESS WHEREOF, this Series F1 Warrant Certificate has been executed as of
the date first above written.
 

 
ITECH MEDICAL, INC.
 
 
 
By:        __________________________
Date: __________________________
 
   


 
 

--------------------------------------------------------------------------------

 

Exhibit 10
Form of Series F2 Warrant


THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED,
HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN
EXEMPTION FROM REGISTRATION.
 
_______________ ____________ Series F2Warrants
 


ITECH MEDICAL, INC.
 
SERIES F2 WARRANT CERTIFICATE
 
This certifies that for value received, ___________________, or registered
assigns (“Holder”), is the holder of the number of Series F2 Warrants
(“Warrants”) of iTech Medical, Inc., a Delaware corporation (the “Company”), set
forth above.  Each Warrant entitles Holder to purchase one share, subject to
adjustment pursuant to Section 0 hereof (each a “Warrant Share”), of common
stock, par value $0.0001 per share (the “Common Stock”), of the Company at the
price of U.S. $0.60 per share of Common Stock (as adjusted from time to time
pursuant to Section 0 hereof) (the “Exercise Price”).
 
Expiration of Warrants.  The Warrants shall expire on August 31, 2013.


Exercise of Warrants.
 
 The Holder may exercise the Warrants only by delivery to the Company of:
 
 written notice of exercise (the “Exercise Notice”) in form and substance
identical to Exhibit “A” attached hereto; and
 
 payment of the Exercise Price of the Warrant Shares in cash or by check.


 
If less than all of the Warrants evidenced by this Certificate are exercised, a
new certificate evidencing the Warrants not so exercised will be issued to the
Holder.  Holder may only exercise these Warrants in integral multiples of 100
Warrants unless all Warrants evidenced by this Certificate are being exercised.
 
 Upon receipt of Exercise Notice and the Exercise Price, the Company shall
promptly issue in the name of and deliver to Holder a stock certificate or
certificates evidencing the Warrant Shares.
 Notwithstanding anything to the contrary contained herein, the Warrants may not
be exercised unless and until any then-applicable requirements of all state and
federal laws and regulatory agencies shall have been fully complied with to the
reasonable good faith satisfaction of the Company and its counsel and the
representations and warranties of Holder made in the Exercise Notice shall be
true and correct.

 
 

--------------------------------------------------------------------------------

 

Adjustments upon Recapitalizations.
In the event that the Company shall at any time hereafter (a) pay a dividend in
Common Stock or securities convertible into Common Stock; (b) subdivide or split
its outstanding Common Stock; or (c) combine its outstanding Common Stock into a
smaller number of shares; then the number of shares to be issued immediately
after the occurrence of any such event shall be adjusted so that the Holder
thereafter may receive the number of shares of Common Stock it would have owned
immediately following such action if it had exercised the Warrants immediately
prior to such action and the Exercise Price shall be adjusted to reflect such
proportionate increases or decreases in the number of shares.
In case of any reclassification of the outstanding shares of Common Stock (other
than a change covered by Section 0 hereof or a change which solely affects the
par value of such shares) or in the case of any merger, consolidation or
reorganization in which holders of the Common Stock receive shares of stock or
other securities or property (including cash) in exchange for their shares of
Common Stock, thereafter the Holder shall receive, upon exercise of each
Warrant, for the same Exercise Price payable hereunder immediately prior to such
event, the kind and amount of shares of stock or other securities or property
the Holder would have received had the Holder exercised such Warrant immediately
prior to such event.  The provisions of this Section 0 shall similarly apply to
successive reclassifications, mergers, consolidations and other reorganizations.
The provisions of this Section 0 are intended to be exclusive, and Holder shall
have no other rights upon the occurrence of any of the events described in this
Section 0.
The existence of the Warrants shall not affect in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations or changes
in its capital or business structure, or to merge, consolidate, dissolve or
liquidate, or to sell or transfer all or any part of its business or assets.
Rights As Stockholder.  Holder shall have no rights, privileges, duties, or
obligations whatsoever as shareholder of the Company, including the right to
vote, receive dividends, consent, or receive notices as a shareholder in respect
of any meeting of shareholders for the election of directors of the Company or
any other matter until such time as Holder duly exercises the Warrants in
accordance with Section 0 hereof.
Transfer of Warrants.  Holder agrees not to sell, assign, transfer, pledge,
grant a security interest in, or otherwise dispose of, with or without
consideration (“Transfer”), the Warrants except pursuant to an effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), or an exemption from registration.  As a further condition to
any such Transfer, except in the event that such Transfer is made pursuant to an
effective registration statement under the Securities Act, if in the reasonable
opinion of counsel to the Company any Transfer of the Warrants by the
contemplated transferee thereof would not be exempt from the registration and
prospectus delivery requirements of the Securities Act, the Company may require
the contemplated transferee to furnish the Company with an investment letter
setting forth such information and agreements as may be reasonably requested by
the Company to ensure compliance by such transferee with the Securities Act.
Fractional Shares.  No fractional shares of Common Stock shall be issued upon
exercise of the Warrants.  In lieu of such fractional shares, the Company shall
make a cash payment therefor based on the fair market value of the Common Stock
on the date of exercise as determined in good faith by the Board of Directors of
the Company.  If more than one Warrant shall be exercised at or about the same
time by the same Holder, the number of full shares of Common Stock issuable upon
exercise shall be computed on the basis of the aggregate number of Warrants
exercised.

 
 

--------------------------------------------------------------------------------

 

General Provisions.
Notices.  All notices, requests, demands and other communications hereunder
shall be in writing and shall be given to the parties hereto as follows:  If to
the Company, to the Chief Executive Officer at the principal executive offices
of the Company and, if to Holder, to Holder at the address set forth on the
books and records of the Company.  Either party may change its address for
notices by notice in the manner set forth herein.  Any such notice, request,
demand or other communication shall be effective (a) if given by mail, five days
after such communication is deposited in the mail by first-class certified mail,
return receipt requested, postage prepaid, addressed as aforesaid, or (b) if
given by any other means, when delivered at the address specified in this
Section 0.
Governing Law.  This Agreement shall be construed in accordance with the laws of
the State of California without giving effect to the principles of conflicts of
law thereof.
Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt by the Company
of evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of the Warrants, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to the Company, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, and
upon surrender and cancellation of the Warrants, if mutilated, the Company will
make and deliver a new warrant of like tenor and dated as of such cancellation,
in lieu of the Warrants.
Miscellaneous.  Titles and captions contained herein are inserted for
convenience of reference only and do not constitute a part hereof for any other
purpose.  Except as specifically provided herein, neither the Warrants nor any
right pursuant hereto or interest herein shall be assignable by any of the
parties hereto without the prior written consent of the other party hereto.
Entire Warrant.  This Certificate and the exhibits hereto constitute the entire
understanding and agreement of the parties hereto with respect to the subject
matter hereof and supersede all prior and contemporaneous agreements or
understandings, inducements or conditions, express or implied, written or oral,
between the parties with respect hereto.
Severability.  The invalidity or unenforceability of any provision of the
Warrants in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction, or affect any other provision of the
Warrants, which shall remain in full force and effect.
Dispute Resolution.  In the event of any dispute arising out of or relating to
the Warrants, then such dispute shall be resolved solely and exclusively by
confidential binding arbitration with the Orange, California branch of JAMS
(“JAMS”) to be governed by JAMS’ Commercial Rules of Arbitration in effect at
the time the arbitration commences (the “JAMS Rules”) and heard before one
arbitrator.  The parties shall attempt to mutually select the arbitrator.  In
the event they are unable to mutually agree, the arbitrator shall be selected by
the procedures prescribed by the JAMS Rules.  Each party shall bear its own
attorneys’ fees, expert witness fees, and costs incurred in connection with any
arbitration.
IN WITNESS WHEREOF, this Series F2 Warrant Certificate has been executed as of
the date first above written.
 

 
ITECH MEDICAL, INC.
 
 
 
By:        __________________________
Date: __________________________
 
   


 
 

--------------------------------------------------------------------------------

 

Exhibit 10
Form of Series F3 Warrant


THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED,
HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN
EXEMPTION FROM REGISTRATION.
 
_______________ ____________ Series F3Warrants
 


ITECH MEDICAL, INC.
 
SERIES F3 WARRANT CERTIFICATE
 
This certifies that for value received, ___________________, or registered
assigns (“Holder”), is the holder of the number of Series F3 Warrants
(“Warrants”) of iTech Medical, Inc., a Delaware corporation (the “Company”), set
forth above.  Each Warrant entitles Holder to purchase one share, subject to
adjustment pursuant to Section 0 hereof (each a “Warrant Share”), of common
stock, par value $0.0001 per share (the “Common Stock”), of the Company at the
price of U.S. $0.75 per share of Common Stock (as adjusted from time to time
pursuant to Section 0 hereof) (the “Exercise Price”).
 
Expiration of Warrants.  The Warrants shall expire on February 28, 2014.


Exercise of Warrants.
 
 The Holder may exercise the Warrants only by delivery to the Company of:
 
 written notice of exercise (the “Exercise Notice”) in form and substance
identical to Exhibit “A” attached hereto; and
 
 payment of the Exercise Price of the Warrant Shares in cash or by check.


 
If less than all of the Warrants evidenced by this Certificate are exercised, a
new certificate evidencing the Warrants not so exercised will be issued to the
Holder.  Holder may only exercise these Warrants in integral multiples of 100
Warrants unless all Warrants evidenced by this Certificate are being exercised.
 
 Upon receipt of Exercise Notice and the Exercise Price, the Company shall
promptly issue in the name of and deliver to Holder a stock certificate or
certificates evidencing the Warrant Shares.
 Notwithstanding anything to the contrary contained herein, the Warrants may not
be exercised unless and until any then-applicable requirements of all state and
federal laws and regulatory agencies shall have been fully complied with to the
reasonable good faith satisfaction of the Company and its counsel and the
representations and warranties of Holder made in the Exercise Notice shall be
true and correct.

 
 

--------------------------------------------------------------------------------

 

Adjustments upon Recapitalizations.
 In the event that the Company shall at any time hereafter (a) pay a dividend in
Common Stock or securities convertible into Common Stock; (b) subdivide or split
its outstanding Common Stock; or (c) combine its outstanding Common Stock into a
smaller number of shares; then the number of shares to be issued immediately
after the occurrence of any such event shall be adjusted so that the Holder
thereafter may receive the number of shares of Common Stock it would have owned
immediately following such action if it had exercised the Warrants immediately
prior to such action and the Exercise Price shall be adjusted to reflect such
proportionate increases or decreases in the number of shares.
 In case of any reclassification of the outstanding shares of Common Stock
(other than a change covered by Section 0 hereof or a change which solely
affects the par value of such shares) or in the case of any merger,
consolidation or reorganization in which holders of the Common Stock receive
shares of stock or other securities or property (including cash) in exchange for
their shares of Common Stock, thereafter the Holder shall receive, upon exercise
of each Warrant, for the same Exercise Price payable hereunder immediately prior
to such event, the kind and amount of shares of stock or other securities or
property the Holder would have received had the Holder exercised such Warrant
immediately prior to such event.  The provisions of this Section 0 shall
similarly apply to successive reclassifications, mergers, consolidations and
other reorganizations.
 The provisions of this Section 0 are intended to be exclusive, and Holder shall
have no other rights upon the occurrence of any of the events described in this
Section 0.
 The existence of the Warrants shall not affect in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations or changes
in its capital or business structure, or to merge, consolidate, dissolve or
liquidate, or to sell or transfer all or any part of its business or assets.
. Rights As Stockholder.  Holder shall have no rights, privileges, duties, or
obligations whatsoever as shareholder of the Company, including the right to
vote, receive dividends, consent, or receive notices as a shareholder in respect
of any meeting of shareholders for the election of directors of the Company or
any other matter until such time as Holder duly exercises the Warrants in
accordance with Section 0 hereof.
. Transfer of Warrants.  Holder agrees not to sell, assign, transfer, pledge,
grant a security interest in, or otherwise dispose of, with or without
consideration (“Transfer”), the Warrants except pursuant to an effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), or an exemption from registration.  As a further condition to
any such Transfer, except in the event that such Transfer is made pursuant to an
effective registration statement under the Securities Act, if in the reasonable
opinion of counsel to the Company any Transfer of the Warrants by the
contemplated transferee thereof would not be exempt from the registration and
prospectus delivery requirements of the Securities Act, the Company may require
the contemplated transferee to furnish the Company with an investment letter
setting forth such information and agreements as may be reasonably requested by
the Company to ensure compliance by such transferee with the Securities Act.
. Fractional Shares.  No fractional shares of Common Stock shall be issued upon
exercise of the Warrants.  In lieu of such fractional shares, the Company shall
make a cash payment therefor based on the fair market value of the Common Stock
on the date of exercise as determined in good faith by the Board of Directors of
the Company.  If more than one Warrant shall be exercised at or about the same
time by the same Holder, the number of full shares of Common Stock issuable upon
exercise shall be computed on the basis of the aggregate number of Warrants
exercised.

 
 

--------------------------------------------------------------------------------

 

. General Provisions.
 Notices.  All notices, requests, demands and other communications hereunder
shall be in writing and shall be given to the parties hereto as follows:  If to
the Company, to the Chief Executive Officer at the principal executive offices
of the Company and, if to Holder, to Holder at the address set forth on the
books and records of the Company.  Either party may change its address for
notices by notice in the manner set forth herein.  Any such notice, request,
demand or other communication shall be effective (a) if given by mail, five days
after such communication is deposited in the mail by first-class certified mail,
return receipt requested, postage prepaid, addressed as aforesaid, or (b) if
given by any other means, when delivered at the address specified in this
Section 0.
 Governing Law.  This Agreement shall be construed in accordance with the laws
of the State of California without giving effect to the principles of conflicts
of law thereof.
 Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt by the Company
of evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of the Warrants, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to the Company, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, and
upon surrender and cancellation of the Warrants, if mutilated, the Company will
make and deliver a new warrant of like tenor and dated as of such cancellation,
in lieu of the Warrants.
 Miscellaneous.  Titles and captions contained herein are inserted for
convenience of reference only and do not constitute a part hereof for any other
purpose.  Except as specifically provided herein, neither the Warrants nor any
right pursuant hereto or interest herein shall be assignable by any of the
parties hereto without the prior written consent of the other party hereto.
 Entire Warrant.  This Certificate and the exhibits hereto constitute the entire
understanding and agreement of the parties hereto with respect to the subject
matter hereof and supersede all prior and contemporaneous agreements or
understandings, inducements or conditions, express or implied, written or oral,
between the parties with respect hereto.
 Severability.  The invalidity or unenforceability of any provision of the
Warrants in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction, or affect any other provision of the
Warrants, which shall remain in full force and effect.
 Dispute Resolution.  In the event of any dispute arising out of or relating to
the Warrants, then such dispute shall be resolved solely and exclusively by
confidential binding arbitration with the Orange, California branch of JAMS
(“JAMS”) to be governed by JAMS’ Commercial Rules of Arbitration in effect at
the time the arbitration commences (the “JAMS Rules”) and heard before one
arbitrator.  The parties shall attempt to mutually select the arbitrator.  In
the event they are unable to mutually agree, the arbitrator shall be selected by
the procedures prescribed by the JAMS Rules.  Each party shall bear its own
attorneys’ fees, expert witness fees, and costs incurred in connection with any
arbitration.
IN WITNESS WHEREOF, this Series F3 Warrant Certificate has been executed as of
the date first above written.
 

 
ITECH MEDICAL, INC.
 
 
 
By:        __________________________
Date: __________________________
 
   


 
 

--------------------------------------------------------------------------------

 

Exhibit 10
Form of Series F4 Warrant


THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED,
HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN
EXEMPTION FROM REGISTRATION.
 
_______________ ____________ Series F4Warrants
 


ITECH MEDICAL, INC.
 
SERIES F4 WARRANT CERTIFICATE
 
This certifies that for value received, ___________________, or registered
assigns (“Holder”), is the holder of the number of Series F4 Warrants
(“Warrants”) of iTech Medical, Inc., a Delaware corporation (the “Company”), set
forth above.  Each Warrant entitles Holder to purchase one share, subject to
adjustment pursuant to Section 0 hereof (each a “Warrant Share”), of common
stock, par value $0.0001 per share (the “Common Stock”), of the Company at the
price of U.S. $0.80 per share of Common Stock (as adjusted from time to time
pursuant to Section 0 hereof) (the “Exercise Price”).
 
Expiration of Warrants.  The Warrants shall expire on February 28, 2014.


Exercise of Warrants.
 
 The Holder may exercise the Warrants only by delivery to the Company of:
 
 written notice of exercise (the “Exercise Notice”) in form and substance
identical to Exhibit “A” attached hereto; and
 
 payment of the Exercise Price of the Warrant Shares in cash or by check.
 
If less than all of the Warrants evidenced by this Certificate are exercised, a
new certificate evidencing the Warrants not so exercised will be issued to the
Holder.  Holder may only exercise these Warrants in integral multiples of 100
Warrants unless all Warrants evidenced by this Certificate are being exercised.
 
 Upon receipt of Exercise Notice and the Exercise Price, the Company shall
promptly issue in the name of and deliver to Holder a stock certificate or
certificates evidencing the Warrant Shares.
 Notwithstanding anything to the contrary contained herein, the Warrants may not
be exercised unless and until any then-applicable requirements of all state and
federal laws and regulatory agencies shall have been fully complied with to the
reasonable good faith satisfaction of the Company and its counsel and the
representations and warranties of Holder made in the Exercise Notice shall be
true and correct.

 
 

--------------------------------------------------------------------------------

 

Adjustments upon Recapitalizations.
 In the event that the Company shall at any time hereafter (a) pay a dividend in
Common Stock or securities convertible into Common Stock; (b) subdivide or split
its outstanding Common Stock; or (c) combine its outstanding Common Stock into a
smaller number of shares; then the number of shares to be issued immediately
after the occurrence of any such event shall be adjusted so that the Holder
thereafter may receive the number of shares of Common Stock it would have owned
immediately following such action if it had exercised the Warrants immediately
prior to such action and the Exercise Price shall be adjusted to reflect such
proportionate increases or decreases in the number of shares.
 In case of any reclassification of the outstanding shares of Common Stock
(other than a change covered by Section 0 hereof or a change which solely
affects the par value of such shares) or in the case of any merger,
consolidation or reorganization in which holders of the Common Stock receive
shares of stock or other securities or property (including cash) in exchange for
their shares of Common Stock, thereafter the Holder shall receive, upon exercise
of each Warrant, for the same Exercise Price payable hereunder immediately prior
to such event, the kind and amount of shares of stock or other securities or
property the Holder would have received had the Holder exercised such Warrant
immediately prior to such event.  The provisions of this Section 0 shall
similarly apply to successive reclassifications, mergers, consolidations and
other reorganizations.
 The provisions of this Section 0 are intended to be exclusive, and Holder shall
have no other rights upon the occurrence of any of the events described in this
Section 0.
 The existence of the Warrants shall not affect in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations or changes
in its capital or business structure, or to merge, consolidate, dissolve or
liquidate, or to sell or transfer all or any part of its business or assets.
Rights As Stockholder.  Holder shall have no rights, privileges, duties, or
obligations whatsoever as shareholder of the Company, including the right to
vote, receive dividends, consent, or receive notices as a shareholder in respect
of any meeting of shareholders for the election of directors of the Company or
any other matter until such time as Holder duly exercises the Warrants in
accordance with Section 0 hereof.
Transfer of Warrants.  Holder agrees not to sell, assign, transfer, pledge,
grant a security interest in, or otherwise dispose of, with or without
consideration (“Transfer”), the Warrants except pursuant to an effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), or an exemption from registration.  As a further condition to
any such Transfer, except in the event that such Transfer is made pursuant to an
effective registration statement under the Securities Act, if in the reasonable
opinion of counsel to the Company any Transfer of the Warrants by the
contemplated transferee thereof would not be exempt from the registration and
prospectus delivery requirements of the Securities Act, the Company may require
the contemplated transferee to furnish the Company with an investment letter
setting forth such information and agreements as may be reasonably requested by
the Company to ensure compliance by such transferee with the Securities Act.
Fractional Shares.  No fractional shares of Common Stock shall be issued upon
exercise of the Warrants.  In lieu of such fractional shares, the Company shall
make a cash payment therefor based on the fair market value of the Common Stock
on the date of exercise as determined in good faith by the Board of Directors of
the Company.  If more than one Warrant shall be exercised at or about the same
time by the same Holder, the number of full shares of Common Stock issuable upon
exercise shall be computed on the basis of the aggregate number of Warrants
exercised.

 
 

--------------------------------------------------------------------------------

 

. General Provisions.
 Notices.  All notices, requests, demands and other communications hereunder
shall be in writing and shall be given to the parties hereto as follows:  If to
the Company, to the Chief Executive Officer at the principal executive offices
of the Company and, if to Holder, to Holder at the address set forth on the
books and records of the Company.  Either party may change its address for
notices by notice in the manner set forth herein.  Any such notice, request,
demand or other communication shall be effective (a) if given by mail, five days
after such communication is deposited in the mail by first-class certified mail,
return receipt requested, postage prepaid, addressed as aforesaid, or (b) if
given by any other means, when delivered at the address specified in this
Section 0.
 Governing Law.  This Agreement shall be construed in accordance with the laws
of the State of California without giving effect to the principles of conflicts
of law thereof.
 Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt by the Company
of evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of the Warrants, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to the Company, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, and
upon surrender and cancellation of the Warrants, if mutilated, the Company will
make and deliver a new warrant of like tenor and dated as of such cancellation,
in lieu of the Warrants.
 Miscellaneous.  Titles and captions contained herein are inserted for
convenience of reference only and do not constitute a part hereof for any other
purpose.  Except as specifically provided herein, neither the Warrants nor any
right pursuant hereto or interest herein shall be assignable by any of the
parties hereto without the prior written consent of the other party hereto.
 Entire Warrant.  This Certificate and the exhibits hereto constitute the entire
understanding and agreement of the parties hereto with respect to the subject
matter hereof and supersede all prior and contemporaneous agreements or
understandings, inducements or conditions, express or implied, written or oral,
between the parties with respect hereto.
 Severability.  The invalidity or unenforceability of any provision of the
Warrants in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction, or affect any other provision of the
Warrants, which shall remain in full force and effect.
 Dispute Resolution.  In the event of any dispute arising out of or relating to
the Warrants, then such dispute shall be resolved solely and exclusively by
confidential binding arbitration with the Orange, California branch of JAMS
(“JAMS”) to be governed by JAMS’ Commercial Rules of Arbitration in effect at
the time the arbitration commences (the “JAMS Rules”) and heard before one
arbitrator.  The parties shall attempt to mutually select the arbitrator.  In
the event they are unable to mutually agree, the arbitrator shall be selected by
the procedures prescribed by the JAMS Rules.  Each party shall bear its own
attorneys’ fees, expert witness fees, and costs incurred in connection with any
arbitration.
IN WITNESS WHEREOF, this Series F4 Warrant Certificate has been executed as of
the date first above written.
 

 
ITECH MEDICAL, INC.
 
 
 
By:        __________________________
Date: __________________________
 
   


 
 

--------------------------------------------------------------------------------

 

Exhibit 10
Director Indemnification Agreement


This Indemnification Agreement ("Agreement") is made as of this _____ day of
______, by and between Impact Medical Solutions, Inc., a Nevada corporation (the
"Company"), and ______________________ ("Indemnitee").


RECITALS


A.           The Company and Indemnitee recognize that the vagaries of public
policy and the interpretation of ambiguous statutes, regulations and court
opinions are too uncertain to provide the Company's officers, directors,
employees and other agents with adequate or reliable advance knowledge or
guidance with respect to the legal risks and potential liabilities to which they
may become personally exposed as a result of performing their duties in good
faith for the Company.


B.           The Company and Indemnitee recognize that the cost of defending
against lawsuits resulting from the performance of their duties in good faith
for the Company, whether or not meritorious, is typically beyond the financial
resources of most officers, directors, employees and other agents of the
Company.


C.           The Company and Indemnitee further recognize the substantial
increase in corporate litigation in general, subjecting officers and directors
to expensive litigation risk at the same time that the availability and coverage
of liability insurance has been severely limited.


D.           The Company and the Indemnitee recognize that the legal risks and
potential liabilities, and the very threat thereof, associated with lawsuits
filed against the officers, directors, employees and other agents of the
Company, and the resultant substantial time, expense, harassment, ridicule,
abuse and anxiety spent and endured in defending against such lawsuits bears no
reasonable or logical relationship to the amount of compensation received by the
Company's officers and directors, and thus poses a significant deterrent to and
results in increased reluctance on the part of experienced and capable
individuals to serve as officers or directors of the Company.


E.           In order to induce and encourage highly experienced and capable
persons such as Indemnitee to serve as officers and/or directors of the Company
and to otherwise promote the desirable end that such persons will resist what
they consider unjustifiable lawsuits and claims made against them in connection
with the good faith performance of their duties to the Company, secure in the
knowledge that certain expenses, costs and liabilities incurred by them in their
defense of such litigation will be borne by the Company and that they will
receive the maximum protection against such risks and liabilities as may be
afforded by law, the Board of Directors of the Company (the "Board") has
determined, after due consideration and investigation of the terms and
provisions of this Agreement and the various other options available to the
Company and Indemnitee in lieu hereof, that the following Agreement is not only
reasonable and prudent but necessary to promote and ensure the best interests of
the Company and the Company's shareholders.

 
 

--------------------------------------------------------------------------------

 

F.           The Company desires to have Indemnitee serve or continue to serve
as an officer and/or director of the Company, as the case may be, free from
undue concern for unpredictable, inappropriate or unreasonable legal risks and
personal liabilities by reason of his acting in good faith in the performance of
his duty to the Company; and Indemnitee desires to serve or continue to serve as
an officer or director of the Company; provided, and on the express condition,
that he is furnished with the indemnity set forth hereinafter.


G.           The Company and Indemnitee desire that the indemnification rights
provided by this Agreement shall be supplemental to, and shall not supersede or
replace, any indemnification rights which may be provided by other sources,
including without limitation any indemnification which may be provided by the
Company pursuant to its bylaws, by contract or by applicable law.


AGREEMENT


The Company and Indemnitee hereby agree as follows:


1.           Indemnification.


(a)           Third Party Proceedings.  The Company shall indemnify Indemnitee
if Indemnitee is or was a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (collectively, "Action") (other than
an action by or in the right of the Company) by reason of the fact that
Indemnitee is or was a director, officer, employee or agent (collectively,
"Agent") of the Company, or any subsidiary of the Company, by reason of any
action or inaction on the part of Indemnitee while an Agent or by reason of the
fact that Indemnitee is or was serving at the request of the Company as an Agent
of another corporation, partnership, joint venture, trust or other enterprise,
against expenses (including attorneys' fees), judgments, fines and amounts paid
in settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld) and other amounts actually and
reasonably incurred by Indemnitee in connection with such Action if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in the
best interest of the Company or subsidiary (as applicable) and, with respect to
any criminal action or proceeding, had no reasonable cause to believe
Indemnitee's conduct was unlawful.  The termination of any action by judgment,
order, settlement, conviction, or upon a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that Indemnitee did not
act in good faith and in a manner which Indemnitee reasonably believed to be in
the best interest of the Company, or with respect to any criminal action or
proceeding, had reasonable cause to believe that Indemnitee's conduct was
unlawful.

 
 

--------------------------------------------------------------------------------

 

(b)           Proceedings By or in the Right of the Company.  The Company shall
indemnify Indemnitee if Indemnitee was or is a party or is threatened to be made
a party to any threatened, pending or completed Action by or in the right of the
Company or any subsidiary of the Company to procure a judgment in its favor by
reason of the fact that Indemnitee is or was an Agent of the Company or any
subsidiary of the Company, by reason of any action or inaction on the part of
Indemnitee while an Agent, or by reason of the fact that Indemnitee is or was
serving at the request of the Company as an Agent of another corporation,
partnership, joint venture, trust or other enterprise, against expenses
(including attorneys' fees) and, to the fullest extent permitted by law, amounts
paid in settlement, in each case to the extent actually and reasonably incurred
by Indemnitee in connection with the defense or settlement of such action or
suit in such circumstances and to the extent that indemnity is not expressly
prohibited by Section 317 of the California General Corporation Law as to the
indemnification by a corporation of its agents: (i) if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in the best interests
of the Company and its shareholders; or (ii) to the extent that the action or
contemplated action seeks monetary damages for breach of Indemnitee's duties to
the Company and its shareholders, provided that no indemnification shall be made
for any acts or omissions or transactions for which a director may not be
relieved of liability pursuant to the exception to Section 204(a)(10) of the
California General Corporation Law.  For purposes of this Section l(b),
indemnification shall include, to the extent not prohibited by law,
indemnification against all judgments, fines and amounts paid in settlement
actually and reasonably incurred by Indemnitee in connection with such Action.


(c)           Mandatory Payment of Expenses.  To the extent that Indemnitee has
been successful on the merits or otherwise in defense of any Action referred to
in subsection (a) or (b) of this Section 1 or the defense of any claim, issue or
matter therein, Indemnitee shall be indemnified against expenses (including
attorneys' fees) actually and reasonably incurred by Indemnitee in connection
therewith.


2.           Expenses; Indemnification Procedure.


(a)           Advancement of Expenses.  The Company shall advance all reasonable
expenses actually incurred by Indemnitee in connection with the investigation,
defense, settlement or appeal of any Action referenced in Section 1 hereof (but
not amounts actually paid in settlement of any such action, suit or
proceeding).  Indemnitee hereby undertakes to repay such amounts advanced only
if, and to the extent that, it shall ultimately be determined that Indemnitee is
not entitled to be indemnified by the Company as authorized hereby.


(b)           Notice to Company by Indemnitee.  Indemnitee shall, as a condition
precedent to Indemnitee's right to be indemnified under this Agreement, give the
Company notice in writing as soon as practicable of any claim made against
Indemnitee for which such indemnification will or could be sought under this
Agreement.  Notice to the Company shall be directed to the Chief Executive
Officer of the Company at the executive offices of the Company.  In addition,
Indemnitee shall give the Company such information and cooperation as it may
reasonably require and as shall be within Indemnitee's power.

 
 

--------------------------------------------------------------------------------

 

(c)           Procedure.  Any indemnification and advances provided for in
Section 1 and this Section 2 shall be made no later than 45 days after receipt
of the written request of Indemnitee.  If a claim under this Agreement is not
paid in full by the Company within 45 days after a written request for payment
therefor has first been received by the Company, Indemnitee may, but need not,
at any time thereafter bring an action against the Company to recover the unpaid
amount of the claim.  It shall be a defense to any such action (other than an
action brought to enforce a claim for expenses incurred in connection with any
Action in advance of its final disposition) that Indemnitee has not met the
standards of conduct which make it permissible under the applicable law for the
Company to indemnify Indemnitee, but the burden of proving such defense shall be
on the Company and Indemnitee shall be entitled to receive interim payments of
expenses pursuant to subsection (a) of this Section 2 unless and until such
defense may be finally adjudicated by court order or judgment from which no
further right of appeal exists.  It is the intention of the parties that if the
Company contests Indemnitee's right to indemnification under this Agreement or
applicable law, the question of Indemnitee's right to indemnification shall be
for the court to decide, and neither the failure of the Company (including its
officers, Board, any committee or subgroup of its Board, independent legal
counsel or its shareholders) to have made a determination that indemnification
of Indemnitee is or is not proper in the circumstances because Indemnitee has or
has not met the applicable standard of conduct required by this Agreement or by
applicable law, nor an actual determination by the Company (including its
officers, Board, any committee or subgroup of its Board, independent legal
counsel or its shareholders) that Indemnitee has or has not met such applicable
standard of conduct, shall create a presumption that Indemnitee has or has not
met the applicable standard of conduct.


(d)           Notice to Insurers.  If, at the time of the receipt of a notice of
a claim pursuant to Section 2(b) hereof, the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies.  The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.


(e)           Selection of Counsel.  In the event the Company shall be obligated
under Section 2(a) hereof to pay the expenses of any proceedings against
Indemnitee, the Company, if appropriate, shall be entitled to assume the defense
of such proceeding, with counsel approved by Indemnitee, upon the delivery to
Indemnitee of written notice of its election so to do.  After delivery of such
notice, approval of such counsel by Indemnitee and the retention of such counsel
by the Company, the Company will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same proceeding, provided that (i) Indemnitee shall have the
right to employ separate counsel in any such proceeding at Indemnitee's expense;
and (ii) if (A) the employment of counsel by Indemnitee has been previously
authorized by the Company, (B) Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Company and Indemnitee in the
conduct of any such defense, or (C) the Company shall not, in fact, have
employed counsel to assume the defense of such proceeding, then the fees and
expenses of Indemnitee's counsel shall be at the expense of the Company.

 
 

--------------------------------------------------------------------------------

 

(f)           Effect of Change in Law.  Notwithstanding any other provision of
this Agreement, in the event of any change in any applicable law, statute or
rule which narrows the right of the Company to indemnify Indemnitee, such
change, to the extent not otherwise required by such law, statute or rule to be
applied to this Agreement, shall have no effect on this Agreement or the
parties' rights and obligations hereunder.


(g)           Nonexclusivity.  The indemnification provided by this Agreement
shall not be deemed exclusive of any rights to which Indemnitee may be entitled
under the Company's Articles of Incorporation, its Bylaws, any agreement, any
vote of shareholders or disinterested directors, applicable law, or otherwise,
both as to action in Indemnitee's official capacity and as to action in another
capacity while holding such office.  The indemnification provided under this
Agreement shall continue as to Indemnitee from any action taken or not taken
while serving in an indemnified capacity even though he may have ceased to serve
in such capacity at the time of any action, suit or other covered proceeding.


3.             Partial Indemnification.   If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the expenses, judgments, fines or penalties actually or reasonably
incurred by him in the investigation, defense, appeal or settlement of any
Action, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion of such expenses, judgments,
fines or penalties to which Indemnitee is entitled.


4.             Mutual Acknowledgement.   Both the Company and Indemnitee
acknowledge that in certain instances, Federal or state law, regulation or
applicable public policy may prohibit the Company from indemnifying Indemnitee
under this Agreement or otherwise.  Indemnitee understands and acknowledges that
the Company has undertaken or may be required in the future to undertake with
the Securities and Exchange Commission to submit the question of indemnification
to a court in certain circumstances for a determination of the Company's right
under law or public policy to indemnify Indemnitee.


5.             Severability.   Nothing in this Agreement is intended to require
or shall be construed as requiring the Company to do or fail to do any act in
violation of applicable law.  The Company's inability, pursuant to law,
regulation or court order, to perform its obligations under this Agreement shall
be severable as provided in this Section 5. If this Agreement or any portion
hereof shall be invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify Indemnitee to the
full extent permitted by any applicable portion of this entire Agreement that
shall not have been invalidated, and the balance of this Agreement not so
invalidated shall be enforceable in accordance with its terms.


6.             Exceptions.  Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:


(a)           Claims Initiated by Indemnitee.  To indemnify or advance expenses
to Indemnitee with respect to Actions initiated or brought voluntarily by
Indemnitee and not by way of defense, but such indemnification or advancement of
expenses may be provided by the Company in specific cases if the Board has
approved the initiation or bringing of such suit;

 
 

--------------------------------------------------------------------------------

 

(b)           Lack of Good Faith.  To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any Action initiated by Indemnitee to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by Indemnitee in such
proceedings was not made in good faith or was frivolous; or


(c)           No Duplication of Payments.  To make any payment in connection
with any claim made against Indemnitee to the extent Indemnitee has otherwise
received payment (under any insurance policy, the Articles of Incorporation or
Bylaws of the Company, contract or otherwise) of the amounts otherwise
indemnifiable hereunder.  If the Company makes any indemnification payment to
Indemnitee in connection with any claim made against Indemnitee and Indemnitee
has already received or thereafter receives payments in connection with the same
claim, then Indemnitee shall reimburse the Company in an amount equal to the
lesser of (i) the amount of the payment otherwise received by Indemnitee, and
(ii) the full amount of the indemnification payment made by the Company.


7.           Construction of Certain Phrases.


(a)           For purposes of this Agreement, references to the "Company" shall
include any successor, resulting, or surviving corporation of the Company.


(b)           For purposes of this Agreement, references to "fines" shall
include any excise taxes assessed on Indemnitee with respect to an employee
benefit plan; and references to serving at the request of the Company" shall
include any service as an Agent of the Company or any subsidiary of the Company
which imposes duties on, or involves services by, such Agent with respect to an
employee benefit plan, its participants, or beneficiaries; and if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan,
Indemnitee shall be deemed to have acted in a manner "in the best interest of
the Company" as referred to in this Agreement.


8.           Counterparts.   This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.


9.           Successors and Assigns.   This Agreement shall be binding upon the
Company and its successors and assigns, and shall inure to the benefit of
Indemnitee and Indemnitee's estate, heirs, legal representatives and assigns.


10.           Notice.   Addresses for notice to either party are as shown on the
signature page of this Agreement, or as subsequently modified by written
notice.  All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and receipted for by the party addressee, on the date of such receipt, or
(ii) if mailed by domestic certified or registered mail with postage prepaid, on
the third business day after the date postmarked if addressed as provided for on
the signature page of this Agreement, unless sooner received, or as subsequently
modified by written notice.

 
 

--------------------------------------------------------------------------------

 

11.           Attorneys' Fees.   If any action or proceeding is brought to
enforce or interpret any provision of this Agreement, the prevailing party shall
be entitled to recover as an element of its costs, and not its damages,
reasonable attorneys' fees to be fixed by the court.  The prevailing party is
the party who is entitled to recover the costs of its action or proceeding,
whether or not such action or proceeding proceeds to final judgment.  A party
not entitled to recover its costs of suit may not recover attorneys' fees.  No
sum for attorneys' fees shall be counted in calculating the amount of a judgment
for purposes of determining whether a party is entitled to recover its costs or
attorneys' fees.


12.           Consent to Jurisdiction.   The Company and Indemnitee each hereby
irrevocably consents to the jurisdiction of the court of the State of California
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agrees that any action instituted under this
Agreement shall be brought only in the state courts of the State of California,
or in Federal courts located in such State.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


IMPACT MEDICAL SOLUTIONS, INC.


By:       
Its: Chief Executive Officer and President
AGREED TO AND ACCEPTED:


INDEMNITEE:
________________________
 
(signature)
 
(address)

 
 

--------------------------------------------------------------------------------

 
